EXHIBIT 10.26


MILLIKAN BUSINESS CENTER LEASE

            This lease is entered into by and between the landlord and tenant
specified in the Basic Lease Information (hereinafter “Landlord” and “Tenant”
respectively).


BASIC LEASE INFORMATION

Date:   May 23, 2002       Landlord:   MILLIKAN 78 EQUITIES, LLC, an Oregon
limited liability company       Tenant:   WILSHIRE CREDIT CORPORATION, a Nevada
corporation       Building:   All land and improvements situated at 14523 SW
Millikan Way, Beaverton, Oregon and commonly known as the Millikan Business
Center.       Approximate Rentable Area of the Building:   226,859 square feet  
    Estimated Rentable Area of Premises:   11,877 square feet of first floor
office, 25,442 square feet of warehouse and 64,714 square feet of second floor
office (for a total of 102,033 square feet)       Tenant's Percentage Share:  
44.98%       Scheduled Term Commencement Date:   September 1, 2002       Term
Expiration Date:   December 31, 2012       Base Rent:   Office Space

    Monthly     Year Base Rent Rent/Sq. Foot   2002 $0.00 $0.00   2003-2005
$57,443.25 $0.750   2006 $63,187.58 $0.825   2007 $65,102.35 $0.850   2008
$67,017.13 $0.875   2009 $69,008.49 $0.901   2010 $71,076.45 $0.928   2011
$73,221.00 $0.956   2012 $75,442.14 $0.985



  Warehouse Space         Monthly     Year  Base Rent Rent/Sq. Foot   2002 $0.00
$0.00   2003-2005 $8,904.70 $0.350   2006 $9,795.17 $0.385   2007 $10,100.74
$0.397   2008 $10,405.78 $0.409   2009 $10,711.08 $0.421   2010 $11,041.83
$0.434   2011 $11,372.57 $0.447   2012 $11,703.32 $0.460



Payment of First Month’s Monthly Base Rent:   The earlier of January 1, 2003 and
the date of payment of the Furniture and Moving Allowance       Security
Deposit:   $87,145.46       Use:   General office and warehouse use      
Tenant's Address for Notices:   14523 SW Millikan Way
Beaverton, OR 97003
Attn: President
Telephone: (503) ____________________
Facsimile: (503) _____________________       Tenant's Address Prior to
Occupancy:   1776 SW Madison
Portland, OR ________
Attn: President
Telephone: (503) 952-7329
Facsimile: (503) 952-7414       With a copy to:   Thomas R. Page
Stoel Rives LLP
900 S. W. Fifth Avenue
Portland, OR 97204
Telephone: (503) 294-9216
Facsimile: (503) 220-2480       Rent Payment Address:   Attn: Accounts
Receivable
Morrison Knudsen Corporation
P.O. Box 500
Mail Stop 22-125
Beaverton, OR 97077       Landlord's Address for Notices:   166 Kings Highway
North
Westport, CT 06880-2423
Attn: William Felton       And to:   Rich Recny
Time Equities, Inc.
55 Fifth Avenue
New York, NY 10003       With a copy to:   Bradley S. Miller
Ball Janik LLP
101 SW Main Street, Suite 1100
Portland, OR 97204
Telephone: (503) 228-2525 Facsimile: (503) 295-1058           Fremont Investment
& Loan
175 N. Riverside Drive
Anaheim, CA 92808
Attn: Commercial Real Estate Department
Loan No.: 950113803           Susan Booth
Mayer Brown Rowe
350 South Grand Avenue, 25th Floor
Los Angeles, CA 90071-1503
Telephone: (213) 229-9500
Facsimile: (213) 625-0248       Landlord's Broker:   None       Tenant's Broker:
  Steve Marcy, Corporate Property Services and David Squire, Grubb & Ellis

            In the event of any conflict between this Basic Lease Information
and the other terms of this Lease, the other terms of this Lease shall control.

--------------------------------------------------------------------------------


       1. PREMISES

            1.1 Premises. Landlord hereby leases to Tenant, and Tenant hereby
leases from Landlord, for the term and subject to the agreements, conditions and
provisions contained in the Basic Lease Information and hereinafter set forth,
those certain premises shown cross hatched on Exhibit A attached hereto (the
“Premises”), which Premises are located in the building specified in the Basic
Lease Information (the “Building”). Except only for any improvements which
Landlord has expressly agreed herein to construct and install in the Premises
pursuant to the Work Letter attached as Exhibit B (“Landlord’s Work”), the
Premises are leased “AS IS” and in the condition existing at the time of
execution of this Lease. Landlord has made no representation or warranty
regarding the Premises (and no broker, property manager or other agent of
Landlord has made any such representation or warranty, nor has authority to do
so). The Rentable Area of the Premises and of the Building specified in the
Basic Lease Information are approximate. Tenant is satisfied with such
approximations and with Landlord’s measurement of the Rentable Area of the
Premises and of the Building. Tenant shall have access to the Building
twenty-four (24) hours per day, seven (7) days a week, fifty-two (52) weeks per
year.

            1.2 Temporary Warehouse Space. While Landlord is constructing the
warehouse portion of the Premises for Tenant, Landlord shall, on June 10, 2002,
make available to Tenant not less than 5,000 square feet of warehouse space in
the Building on a temporary basis until the construction of the warehouse space
in the Premises is completed. Tenant shall not be required to pay rent or other
charges for such temporary space.

            1.3 Poorman Douglas Space. If the space in the Building currently
occupied by Poorman Douglas more particularly identified on the site plan
attached as Exhibit A as the “Poorman Douglas Space” becomes available for lease
by Landlord and provided that Tenant is not then in default of this Lease,
Landlord shall send Tenant a notice of such availability (a “Space Availability
Notice”). The Space Availability Notice shall set forth the space available, the
date upon which Landlord believes such space will be available and the terms
upon which Landlord is prepared to lease such space to Tenant. If Landlord and
Tenant cannot agree upon the term upon which Landlord will lease such space to
Tenant within fifteen (15) days of the date of such Space Availability Notice,
Landlord shall be free to lease such space to any other person or entity on
terms not materially more favorable to such person or entity than those
identified in the Space Availability Notice. As used herein, materiality means a
monthly rental that is at least five cents per square foot less than that
offered to Tenant. If Landlord fails to lease such space to another person or
entity within two hundred seventy (270) days after the Space Availability
Notice, Landlord shall not lease such space without first reoffering it to
Tenant in accordance with the foregoing procedure.

            1.4 Furniture and Moving Allowance. As an inducement to lease,
Landlord shall provide Tenant with a “Furniture and Moving Allowance” of Two
Hundred Fifty Thousand Dollars ($250,000.00). The Furniture and Moving Allowance
shall be paid by Landlord to Tenant within fifteen (15) days after Landlord’s
receipt of invoices from Tenant with respect to furniture, new equipment to be
placed in the Premises, and moving expenses. No amount of the Furniture and
Moving Allowance shall be allowed as a set off against Rent or any other charge
owing to Landlord.

            1.5 Common Areas. “Common Areas” shall mean the driveways, parking
areas, walkways, sidewalk areas, landscaping, service areas, the areas on
individual floors in the Building devoted to corridors, fire vestibules,
elevators, lobbies, electric and telephone closets, restrooms, loading dock and
other similar facilities for the benefit of tenants and invitees and shall also
mean those areas of the Building devoted to mechanical and service rooms
servicing the Building. Landlord shall have the right from time to time to
designate, relocate and limit the use of particular areas or portions of the
Common Areas provided that Landlord shall not materially adversely affect
visibility of the exterior sign on the Building identifying Tenant, access to or
availability of parking for the Premises, or otherwise materially and adversely
interferes with Tenant’s business operations in the Premises. Provided Landlord
uses reasonable efforts (which shall not include any obligation to employ labor
at overtime rates) to minimize disruption of Tenant’s business during the making
of any such changes or alterations, Landlord shall not be subject to any
liability nor shall Tenant be entitled to any compensation or abatement of rent
arising out of the making of such changes or alterations. Landlord shall also
have the right to limit or control access to the Building by third parties other
than Tenant, its employees, customers and patrons. Landlord shall provide Tenant
with electric and telephone closets within the Premises for Tenant’s exclusive
use. Landlord shall not be permitted to enter such electric and telephone
closets unless accompanied by Tenant’s representative. Tenant shall, subject to
the approval of Landlord (which approval shall not be unreasonably withheld,
conditioned or delayed), have the right to an easement on and under the portion
of the Common Areas shown on Exhibit H for the installation, repair,
maintenance, use and replacement of a fiber optics telecommunications cable to
the Premises. Landlord shall not charge Tenant any fees for such installation in
excess of any fees that may be charged to Landlord for such installation.


       2. TERM

            2.1 Term. The term of this Lease (the “Term”) shall commence the
later of: (1) the date of Substantial Completion of the Premises (other than the
showers to be built on the first floor of the Premises but Landlord shall use
its commercially reasonable efforts to complete the installation of such showers
as soon as practical thereafter) and (2) September 1, 2002 (the “Term
Commencement Date”). The Premises shall be in a condition on July 15, 2002 for
Tenant to install Tenant’s furniture, equipment and telecommunications systems.
If the Premises are not substantially complete by the Scheduled Term
Commencement Date for any reason: (a) Landlord shall not be liable for any
claims, damages or liabilities by reason thereof except that Landlord shall
defend, indemnify and hold Tenant harmless from any and all reasonable late
delivery payments or free rent obligations (but not consequential damages) that
Tenant may incur to a subtenant, assignee or other user unrelated to Tenant of
the space currently leased by Tenant as a result of such delay, and Landlord
shall reimburse Tenant upon demand for any and all out-of-pocket expenses
incurred by Tenant as a result of such delay, and (b) Tenant shall have no right
to terminate this Lease provided, however, that if Landlord is unable to
substantially complete the Premises within one hundred eighty (180) days after
the Scheduled Term Commencement Date, Tenant may terminate this Lease by written
notice to Landlord. Tenant’s obligation to pay rent and its other obligations
hereunder shall commence upon the Term Commencement Date. Unless sooner
terminated as hereinafter provided, the Term shall end on the “Term Expiration
Date” specified in the Basic Lease Information. If Landlord’s tender of
possession of the initial portion of the Premises is delayed beyond the
Scheduled Term Commencement Date, the commencement of the Base Rent periods
specified in the Basic Lease Information shall be deferred one (1) day for each
day of delay after the Scheduled Term Commencement Date. In no event shall the
Term Expiration Date be extended. Once the Term Commencement Date has been
determined, Landlord and Tenant shall execute an acknowledgment of the Term
Commencement Date and Term Expiration Date in the form attached hereto as
Exhibit C. The phrase “Tenant Delay” means a delay in Substantial Completion as
a result of: (i) Tenant’s failure to submit information necessary for the
preparation of drawings, plans or specifications within the time established by
Landlord, (ii) Tenant’s changes in any drawings, plans or specifications after
approval of the same or after the date established by Landlord for Tenant to
submit any such requested changes, (iii) Tenant’s failure to make necessary
arrangements with its own consultants, telecommunications suppliers, or others,
or (iv) any other delays requested or caused by the acts or omissions of Tenant,
or any agent or employee of Tenant.

            2.2 Substantial Completion. “Substantial Completion” shall mean (and
the Premises shall be deemed “substantially complete”) when: (i) Landlord’s Work
has been substantially completed, as certified by Landlord’s project architect,
or if none, by Landlord’s general contractor and property manager, and (ii) a
temporary or final Certificate of Occupancy has been issued by the City of
Beaverton if such a Certificate is required for Landlord’s Work. Substantial
Completion shall be deemed to have occurred notwithstanding any need to complete
“punch list” or similar corrective work. Landlord and Tenant shall jointly
inspect the Premises within five (5) days after substantial completion and
prepare a “punch list” of minor items of corrective work which do not interfere
with Tenant’s use of the Premises for its intended purpose. Landlord shall
complete such “punch list” items within sixty (60) days after substantial
completion.

            2.3 Option to Extend. Provided no default under any of the
provisions or covenants of this Lease has occurred which remains uncured after
expiration of the applicable notice and cure period, Tenant shall be afforded
the opportunity of extending the Term of this Lease for two (2) periods of five
(5) additional years (each, an “Option Term”) by giving written notice (the
“Exercise Notice”) of its intent to extend the Term of this Lease no less than
one (1) year days prior to the expiration of the Term of this Lease, or the
first Option Term, if applicable. If the option is duly exercised, the Term of
this Lease shall be automatically extended upon all of the same terms,
conditions and covenants as are set forth in this Lease with the exception of
Monthly Base Rent which shall be in the amount set forth below, there shall be
no construction allowance and there shall be no further options to extend the
Term of this Lease (except of the second Option Term if the first Option Term is
exercised). Should Tenant fail to exercise its options as provided herein, the
option privilege shall be extinguished and the Term of this Lease shall end upon
the expiration of the initial Lease Term.

            The Monthly Base Rent for an Option Term shall be equal to the “Fair
Market Rent” for the Premises, which shall be determined as follows:

       “Fair Market Rent” shall mean the minimum rent being charged for
comparable space in the Building and comparable space in buildings similar to
the Building in Beaverton, Oregon, with similar amenities. In determining “Fair
Market Rent”, the minimum rent being charged for leases for comparable spaces
shall be adjusted to reflect differences in rent structure, including, without
limitation, where such comparable leases have annual increases in the minimum
rent. Fair Market Rent as of the date of the beginning of such Option Term shall
be determined by Landlord with written notice (the “Notice”) given to Tenant not
later than thirty (30) days after receipt of the Exercise Notice, subject to
Tenant’s right to arbitration as hereinafter provided. If Tenant disputes the
amount claimed by Landlord as Fair Market Rent, Tenant may require that Landlord
submit the dispute to arbitration. Failure on the part of Tenant to demand
arbitration within thirty (30) days after receipt of the Notice from Landlord
shall bind Tenant to the Fair Market Rent determined by Landlord. The
arbitration shall be conducted and determined in Portland, Oregon in accordance
with the then prevailing rules of the American Arbitration Association or its
successor for arbitration of real estate valuation disputes, except that the
procedures mandated by such rules shall be modified as follows:

                  (a) Tenant shall make demand for arbitration in writing within
thirty (30) days after service of the Notice, specifying the name and address of
the person to act as arbitrator on Tenant's behalf. The arbitrator shall be a
real estate broker with at least ten (10) years full-time experience who is
familiar with the Fair Market Rent of space similar to the Premises in
Beaverton, Oregon. Within ten (10) business days after the service of Tenant's
demand for arbitration, Landlord shall give notice to Tenant specifying the name
and address of the person designated by Landlord to act as arbitrator on
Landlord's behalf, which person shall be similarly qualified. If Landlord fails
to notify Tenant of the appointment of Landlord's arbitrator within the time
specified, then the arbitrator appointed by Tenant shall be the arbitrator to
determine the Fair Market Rent for the Premises.

                 (b) If two arbitrators are chosen, the arbitrators so chosen
shall meet within ten (10) days after the second arbitrator is appointed and
shall appoint a neutral arbitrator who shall be a competent and impartial person
with qualifications similar to those required of the first two arbitrators. If
they are unable to agree upon such appointment within five (5) days, the neutral
arbitrator shall be selected by the presiding judge of the Washington County
Circuit Court.

                 (c) The Fair Market Rent shall be fixed by the three
arbitrators in accordance with the following procedures. Each party appointed
arbitrator shall state, in writing, such arbitrator's determination of the Fair
Market Rent supported by the reasons therefor and shall make counterpart copies
for the other party appointed arbitrator and the neutral arbitrator. The party
appointed arbitrators shall arrange for a simultaneous exchange of their
proposed Fair Market Rent determinations. The role of the neutral arbitrator
shall be to select whichever of the two proposed determinations of Fair Market
Rent most closely approximates the neutral arbitrator's own determination of
Fair Market Rent. The neutral arbitrator shall have no right to propose a middle
ground or any modification of either of the two proposed determinations of Fair
Market Rent. The determination of Fair Market Rent the neutral arbitrator
chooses as that most closely approximating the neutral arbitrator's
determination of the Fair Market Rent shall constitute the decision of the
arbitrators and shall be final and binding upon the parties. The arbitrators
shall have no power to modify the provisions of this Lease.

                 (d) The neutral arbitrator's decision shall be made not later
than thirty (30) days after the submission by the arbitrators of their proposals
with respect to the Fair Market Rent. The parties have included these time
limits in order to expedite the proceeding, but they are not jurisdictional, and
the neutral arbitrator may for good cause allow reasonable extensions or delays,
which shall not affect the validity of the award. Absent fraud, collusion or
willful misconduct by the neutral arbitrator, the award shall be final, and
judgment may be entered in any court having jurisdiction thereof. Each party
shall pay the fees and expenses of its respective arbitrator and both parties
shall share the fees and expenses of the neutral arbitrator equally.


       3. RENT

            3.1 Base Rent. Tenant shall pay to Landlord Annual Base Rent in the
amount specified in the Basic Lease Information, payable in monthly installments
in advance, beginning on the Term Commencement Date and on the first day of each
calendar month thereafter during the Term in the sum specified in the Basic
Lease Information (the “Monthly Base Rent”). All sums to be paid by Tenant to
Landlord hereunder shall be deemed rent. All payments required to be made by
Tenant under this Lease shall be made without any setoff, deduction or
counterclaim whatsoever and shall be made payable to and delivered to Landlord
at the rent payment address set forth in the Basic Lease Information or such
other place as Landlord may designate.

            3.2 Partial Months. If the Term Commencement Date is a day other
than the first day of a calendar month or if the Term expires or is terminated
on a day other than the last day of a calendar month, then the Monthly Base Rent
for the first and last fractional months of the Term shall be prorated on the
basis of a thirty (30) day month.

            3.3 Free Rent. The Base Rent schedule in the Basic Lease Information
reflects that Tenant has no obligation to pay Monthly Base Rent for the first
four (4) full months following the Term Commencement Date. If this Lease is
terminated under Section 18 during such free rent period, Tenant shall not be
entitled to any such rent abatement after the date of termination nor shall
Tenant be entitled to assert any right to rent abatement after such termination
against any sums due Landlord. The rent abatement granted under this Section is
solely for the benefit of Wilshire Credit Corporation and shall not be
transferable to any assignee or subtenant.


       4. EXPENSES

            4.1 Expenses. Commencing on the Term Commencement Date, Tenant shall
also pay Tenant’s Percentage Share of all “Expenses” as defined in Section
4.1(a), paid or incurred by Landlord; provided that Tenant shall pay 100% of the
repair and maintenance costs (but not replacement costs) of the two elevators
that exclusively serve the Premises. Landlord shall, at or after the start of
any calendar year notify Tenant of the amount which Landlord estimates will be
Tenant’s monthly share of Expenses for such calendar year, and the amount
thereof shall be payable as additional rent together with the Monthly Base Rent
payments required to be made by Tenant in such year. A Statement (the
“Statement”) of the Expenses payable by Tenant for each year shall be given to
Tenant within one hundred twenty (120) days after the end of each calendar year
but Landlord shall use reasonable efforts to provide the Statement within ninety
(90) days after the end of each calendar year. If Tenant’s share of any Expenses
as shown on such Statement is greater or less than the total amounts actually
paid by Tenant as estimated Expenses during the year covered by such Statement,
then within fifteen (15) days after receipt of the Statement, Tenant shall pay
in cash any sums owed Landlord or, if applicable, Tenant shall receive a credit
against any Expenses next accruing for any sum owed Tenant (except at the end of
the Term in which event Landlord shall pay Tenant any sum owed Tenant).

                 (a) "Expenses" as used herein shall include all reasonable
costs, charges and expenses of every kind, nature and description incurred from
time to time in the course of ownership, management, operation, repair,
replacement and maintenance of the Building and adjacent common areas,
including, without limitation:

                      (i) Wages, salaries and other compensation and benefits
for employees, independent contractors and agents of Landlord.

                      (ii) All maintenance, replacement and repair costs
relating to the areas with or around the Building, including, without
limitation, snow and ice removal, Building heating, ventilating and air
conditioning systems, fire monitoring systems, security systems, sidewalks,
landscaping, service areas, driveways, parking areas (including, without
limitation, repairing, restriping, monitoring and resurfacing parking areas),
walkways, building exteriors (including painting), roof, signs and directories,
repairing and cleaning the Building, window cleaning, rubbish removal,
exterminating, elevator, telephone cable distribution, plumbing, electrical and
mechanical equipment and the costs of purchasing or renting mechanical
equipment, supplies, tools, materials and uniforms.

                      (iii) Premiums and other charges for insurance (including
costs of claims adjustments) maintained by Landlord.

                      (iv) Costs of providing electricity, water, gas, steam,
sewer, life safety telecommunications, and other utility services to common
areas of the Building.

                      (v) License, permit and inspection fees.

                      (vi) All "Taxes" pertaining to the Building. "Taxes" as
used herein shall include all taxes, general and special assessments and charges
(including costs and expenses of contesting the amount or validity thereof)
levied upon or with respect to the Building, the land on which the Building is
situated, or any personal property of Landlord used on site in connection with
the ownership, management, operation, repair and maintenance of the Building and
any other tax, fee or other excise, however described, that may be levied or
assessed as a substitute for, or as an addition to (in whole or in part) any
other property taxes, whether or not now customary or in the contemplation of
the parties on the date of this Lease. Taxes shall not include State or Federal
net income, documentary transfer, gift, estate or inheritance taxes. Landlord
may pay Taxes in installments if permitted by the taxing jurisdiction.

                      (vii) Fees for management services and costs incidental
thereto, whether provided by an independent management company, Landlord, or an
affiliate of Landlord.

                      (viii) The annual amortization charge for the costs of any
capital improvement, equipment or device installed or paid for by Landlord: (i)
which is required or desired for health and safety of tenants and occupants, or
(ii) to conform with any laws, rules, regulations or requirements of any
governmental or quasi-governmental authority having jurisdiction. The cost of
any capital improvement, equipment, or device, together with interest shall be
amortized over the useful life of such capital improvement, equipment or device
(as determined by Landlord). Interest on the unamortized balance shall be at
market rates or such lower rate as may have been paid by Landlord on borrowed
funds.

                      (ix) Depreciation or amortization of the costs of
materials, tools, supplies and equipment purchased by Landlord to enable
Landlord to supply services which Landlord might otherwise contract for with a
third party where such depreciation and amortization would otherwise have been
included in the charge for such third party's services.

                      (x) Compliance with air, water and noise quality and/or
control statutes, laws, codes, rules and regulations including, without
limitation, statutes, laws, codes, rules and regulations relating to toxic
substances or hazardous wastes except for failures of compliance which exist on
the date of this Lease or which are caused by Landlord or persons acting under
Landlord.

                 (b) Expenses shall not include:

                      (i) Leasing commissions, attorneys' fees, costs, and
disbursements and other expenses incurred in connection with negotiations or
disputes with tenants, other occupants, or prospective tenants or other
occupants, or legal fees incurred in connection with this Lease.

                      (ii) Expenses incurred in construction of tenant
improvements or otherwise in improving or decorating space for tenants or other
occupants of vacant space.

                      (iii) Costs of providing janitorial services, trash
removal, electricity, water, gas, steam, sewer, telephone, communications and
other utility services to tenant spaces.

                      (iv) Depreciation of the Building.

                      (v) Amounts paid to subsidiaries or other affiliates of
Landlord (i.e., persons or companies controlled by, under common control with,
or which control, Landlord) for services in or to the Building, the land on
which it is situated or the Premises (or any portion of any of the foregoing) to
the extent only that the cost of such services exceeds the competitive cost of
such services were they not so rendered by a subsidiary or other affiliate of
Landlord.

                      (vi) Payments of principal, interest, late fees,
prepayment fees or other charges on any debt secured by a mortgage or mortgages
covering the Building, or rental payments under any ground or underlying lease
or leases (except to the extent allocable to the payment of real property
taxes).

                      (vii) Landlord's general administrative overhead expenses
for services not specifically performed for the Building, or salaries of any
officer or employee of Landlord (or any subsidiary or affiliate of Landlord)
above the level of building manager.

                      (viii) Any compensation paid to clerks, attendants, or
other persons in commercial concessions operated by Landlord at a profit,
excluding concierge services.

                      (ix) Advertising and promotional expenditures.

                      (x) Any costs, fines, or penalties incurred due to
violations by Landlord of any governmental rule or authority.

                      (xi) Costs and expenses of the original design and
construction of the Building.

                      (xii) Costs in excess of market rates.

            4.2 Additional Taxes. In addition to the Monthly Base Rent and other
charges to be paid by Tenant hereunder, Tenant shall reimburse Landlord upon
demand for any and all taxes, surcharges, levies, assessments, fees and charges
payable by Landlord upon, measured by or reasonably attributable to the cost or
value of Tenant’s equipment, furniture, fixtures and other personal property
located in the Premises.


       5. SECURITY DEPOSIT

            5.1 Initial Deposit. Tenant has deposited with Landlord the sum
specified in the Basic Lease Information as the “Deposit.” The Deposit shall be
held by Landlord as security for the faithful performance by Tenant of all of
the provisions of this Lease to be performed or observed by Tenant. If Tenant
fails to pay rent or other charges due hereunder (subject to any notice required
under Section 18), or otherwise defaults with respect to any provision of this
Lease, then Landlord may, without waiver of default or of any other right or
remedy, use, apply or retain all or any portion of the Deposit for the payment
of any rent or other charge in default, or for the payment of any other sum to
which Landlord may become obligated by reason of Tenant’s default, or to
compensate Landlord for any loss or damage which Landlord may suffer thereby. If
Landlord so uses or applies all or any portion of the Deposit, Tenant shall
within ten (10) days after demand therefor deposit cash with Landlord in an
amount sufficient to restore the Deposit to the full amount thereof and Tenant’s
failure to do so shall be a material breach of this Lease. If Tenant performs
all of Tenant’s obligations hereunder, the Deposit, or so much thereof as has
not theretofore been applied by Landlord, shall be returned, without payment of
interest or other increment for its use, to Tenant (or, at Landlord’s option, to
the last assignee, if any, of Tenant’s interest hereunder) at the expiration of
the Term, and after Tenant has vacated the Premises.

            5.2 Termination of Guaranty. If the Guaranty (as defined below)
executed by Wilshire Financial Services Group, Inc., is terminated and
thereafter the combined net worth (as determined in accordance with generally
accepted accounting principles consistently applied) of Tenant and Wilshire
Funding Corporation (“WFC”) is ever less than Eighteen Million Dollars
($18,000,000.00), Tenant shall increase the amount of the Deposit by an amount
equal to four (4) times the then Monthly Base Rent; provided that if thereafter
the combined net worth of Tenant and WFC exceed Eighteen Million Dollars
($18,000,000.00), such increase in the amount of the Deposit shall be returned
to Tenant subject to the re-deposit of such amounts if the combined net worth of
Tenant and WFC is thereafter less than Eighteen Million Dollars
($18,000,000.00).

            5.3 Financial Information. Tenant shall submit to Landlord, not
later than one hundred twenty (120) days after each calendar year audited
statements of Tenant and unaudited statements of WFC certified as to accuracy by
the CFO of WFC (including, without limitation, an income and expense statement
and a balance sheet) along with a certificate of an independent certified public
accountant reasonably satisfactory to Landlord certifying: (i) the amount of the
combined net worth of Tenant and WFC, and (ii) that all such financial reports
have been prepared in accordance with generally accepted accounting principles
consistently applied. Upon request, Landlord shall quarterly provide Tenant with
an income and expenses statement, a balance sheet and/or a certification of the
combined net worth of Tenant and WFC.


       6. USE

            6.1 General. The Premises shall be used only for the purposes
specified in the Basic Lease Information. Tenant shall not do or permit anything
to be done in or about the Premises which will in any way obstruct or interfere
with the rights of other tenants or occupants of the Building or injure or annoy
them, nor shall Tenant cause, maintain or permit any nuisance in, on, or about
the Premises. Tenant shall not commit or suffer the commission of any waste in,
on, or about the Premises.

            6.2 Compliance With Laws. Tenant shall, at its sole cost and
expense, promptly comply with all laws, statutes, ordinances, and governmental
rules, regulations, and requirements now in force or which may hereafter be in
force relating to or affecting the condition, use, or occupancy of the Premises,
excluding structural changes which are required but which are not related to or
affected by Tenant’s use, alterations or improvements.

            6.3 Hazardous Substances. Tenant shall not cause or permit the
escape, disposal or release of any biologically or chemically active or other
hazardous substances or materials (a “Release”) except to use in the ordinary
course of Tenant’s business, and then only janitorial materials of the kind and
in the amount normally present in a typical office space and only after written
notice is given to Landlord of the identity of such substances or materials.
Without limitation, hazardous substances and materials shall include those
described in the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. Section 9601 et  seq., the Resource
Conservation and Recovery Act, as amended 42 U.S.C. Section 6901 et seq., any
applicable state or local laws and the regulations adopted under these acts.
Tenant shall indemnify, protect, defend and hold harmless Landlord and its
Building manager, its and their agents and employees for, from and against any
and all clean-up costs and expenses, losses, damages, claims or liability for
any damage to any property or injury, illness or death of any person from any
Release on the Premises or elsewhere if caused by Tenant or persons acting under
Tenant. Landlord represents and warrants to Tenant that to Landlord’s actual
knowledge there has been no Release on the Premises in violation of applicable
laws. Landlord shall indemnify, defend and hold harmless Tenant, its agents and
employees for, from and against any and all clean-up costs and expenses, losses,
damages, claims, or liability for any damage to any property or injury, illness
or death of any person from any Release on the Premises or elsewhere if in
existence on the date hereof or if caused by Landlord or persons acting under
Landlord. The covenants contained herein shall survive the expiration or earlier
termination of the Lease.


       7. SERVICES AND UTILITIES


            7.1 GENERAL.

                 (a) Landlord shall operate or cause the operation of the
heating, ventilating and air-conditioning ("HVAC") system serving the Premises
appropriate for one person per 150 square feet of space during ordinary business
hours ("Ordinary Business Hours" as such term is defined in the Rules and
Regulations of the Building, a copy of which is attached hereto as Exhibit D)
and on a twenty-four (24) hour basis for the server room in the Premises. During
other than Ordinary Business Hours, if Tenant so requests, Landlord shall
provide HVAC service to the Premises at Tenant's sole cost and expense in an
amount equal to Landlord's then scheduled hourly charge of supplying HVAC to the
Premises.

                 (b) Tenant shall contract for and promptly pay when due all
charges for utility services used in the Premises (other than electricity,
water, sewer and gas) and for all other services required for Tenant's use of
the Premises, including, without limitation, janitorial services, trash removal
services and HVAC maintenance. Landlord shall cause the Premises to be
separately sub-metered for electricity (Tenant shall properly reimburse Landlord
for amounts paid by Landlord for such electricity usage based on the usage shown
on such submeter). Tenant shall also reimburse Landlord for Tenant's share of
water, sewer and gas (based on Tenant's Percentage Share with no Landlord mark
up). Tenant shall be permitted to contract with Tenant's own shredding service
to reduce the volume of Tenant's waste paper. Tenant shall also be responsible
for and shall pay Landlord any additional costs (including, without limitation,
the additional energy consumption costs and the costs of installation of
additional HVAC equipment) incurred because of the failure of the HVAC system to
perform its function due to: (i) changes from the original approved
configuration of the Premises, (ii) use by Tenant of heat-generating machinery
or equipment other than computer equipment, or (iii) failure of Tenant to keep
all HVAC vents within the Premises free of obstruction. All sums due from Tenant
under the provisions of this Subsection shall be considered rent and shall be
due and payable not later than ten (10) days after receipt of Landlord's
invoice.

                 (c) In no event shall Landlord be liable for any claim arising
from criminal activity or the acts of third parties, including any claim based
upon any assertion that: (a) Landlord failed to provide security services or
sufficient security services, or (b) the existence of security services at the
Building creates an implied obligation to provide effective security or other
obligation. Tenant shall have the right to install Tenant's own security system
in the Premises with Landlord's prior written approval, which approval shall not
be unreasonably withheld, conditioned or delayed.

            7.2 Interruption of Access, Use or Services. Landlord shall not be
liable for any failure to provide access to the Premises, to assure the
beneficial use of the Premises or to furnish any services or utilities when such
failure is caused by natural occurrences, riots, civil disturbances,
insurrection, war, court order, public enemy, accidents, breakage, strikes,
lockouts, other labor disputes, the inability to obtain an adequate supply of
fuel, gas, steam, water, electricity, labor or other supplies, or by any other
condition beyond Landlord’s reasonable control, and Tenant shall not be entitled
to any damages resulting from such failure.


       8. ALTERATIONS

            8.1 General. Tenant shall neither make nor cause to be made any
alterations, additions or improvements (collectively, “Alterations”) in, on or
to any portion of the Building or the Common Areas outside of the interior of
the Premises. Except for initial construction of tenant improvements pursuant to
such a work letter, Tenant shall be permitted to make interior, nonstructural
Alterations which do not affect the Building systems. Tenant shall not make or
suffer to be made any other Alterations in, on or to the Premises or any part
thereof without the prior written consent of Landlord, which consent will not be
unreasonably withheld; provided, however, Landlord may withhold its consent in
its sole discretion if any proposed Alterations will affect the structure or
exterior of the Building or its electrical, plumbing, HVAC, mechanical or life
safety systems. When applying for any such consent, Tenant shall furnish
complete plans and specifications for the desired Alterations, unless the cost
thereof is less than Twenty Thousand Dollars ($20,000.00) and such Alterations
will not affect the structural, mechanical, electrical, plumbing or life safety
systems of the Building. If Landlord consents to the making of any Alterations,
the same shall be made using the services of a contractor who has previously
been approved in writing by Landlord to work in the Building. For Alterations
affecting the Building’s structural, electrical, mechanical, plumbing or life
safety systems, Tenant must use those approved contractors and/or subcontractors
and suppliers designated by Landlord. Any construction, alteration, maintenance,
repair, replacement, installation, removal or decoration undertaken by Tenant in
connection with the Premises shall be completed in accordance with the plans and
specifications approved by Landlord, shall be carried out in a good, workmanlike
and prompt manner, shall comply with all applicable laws, and shall be subject
to supervision by Landlord or its employees, agents or contractors; as-built
plans and specifications shall be provided by Tenant to Landlord upon completion
of work. If the Alterations which Tenant causes to be constructed result in
Landlord being required to make any alterations and/or improvements to other
portions of the Building in order to comply with any applicable laws, then
Tenant shall reimburse Landlord upon demand for all costs and expenses incurred
by Landlord in making such alterations and/or improvements; provided that if
Tenant seeks Landlord’s consent to such alterations, Tenant shall only be
responsible for such costs if Landlord notifies Tenant of such requirement at
the time Tenant requests Landlord’s consent to such Alterations. Any Alterations
made by Tenant shall remain on and be surrendered with the Premises upon the
expiration or sooner termination of the Term, except that Tenant shall, at
Tenant’s sole cost and expense, remove all of Tenant’s trade fixtures and repair
and restore the Premises to their original condition, reasonable wear and tear
and casualty excepted.

            8.2 Notice. Tenant shall give Landlord at least fifteen (15) days
prior written notice of commencement of any work of construction, alteration,
maintenance, repair or replacement in order to enable Landlord to post and
record notices of nonresponsibility. Tenant shall keep the Premises, Common
Areas, Building and the real property upon which the Building is situated free
from any liens arising out of any work performed, materials furnished or
obligations incurred by Tenant. Within ten (10) days after completion of any
Alterations, Tenant shall deliver to Landlord fully executed lien waivers and
releases from each contractor and subcontractor performing work in the Building
and all material suppliers and others granted lien rights by Oregon law.


       9. REPAIRS

            Landlord shall repair the Building structure including the
foundation, exterior walls, roof and utility systems to the point of entry to
the Premises. Tenant shall take good care of the Premises and shall make all
other repairs to all improvements within the Premises in order to preserve the
Premises in good working order and condition. Tenant shall repair any and all
damage to the Premises and the Building that shall have been caused by the acts
or omissions of Tenant or its agents, employees or contractors.


       10. ASSIGNMENT AND SUBLETTING

            10.1 No Assignment or Subletting Without Consent. Tenant shall not,
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld: (a) assign, mortgage, pledge, encumber or otherwise
transfer this Lease, the term or estate hereby granted, or any interest
hereunder; or (b) sublease or permit the Premises or any part thereof to be
utilized by anyone other than Tenant. Any assignment, mortgage, pledge,
encumbrance, transfer or sublease without Landlord’s consent shall be void and,
at Landlord’s election, shall constitute a default. Subject to clauses (a), (c)
and (d) of Section 10.4, Tenant shall be permitted without Landlord’s consent to
assign this Lease or sublet the Premises to (i) an entity controlling,
controlled by or under common control with Tenant; (ii) in connection with a
merger, consolidation or other reorganization of Tenant or (iii) in connection
with the sale or transfer of all or substantially all of the stock or assets of
Tenant.

            10.2 Notice and Procedure. If at any time or from time to time
during the Term, Tenant desires to assign this Lease with respect to, or to
sublet, all or any part of the Premises, then at least thirty (30) days, but not
more than one hundred twenty (120) days, prior to the date when Tenant desires
the assignment or subletting to be effective (the “Transfer Date”), Tenant shall
give Landlord a notice (the “Notice”) which shall include the signed sublease or
assignment (but for Landlord’s consent), and shall set forth the name, address
and business of the proposed assignee or subtenant, information (including
financial statements and references) concerning the character of the proposed
assignee or subtenant, a detailed description of the space proposed to be
assigned or sublet, which must be a single, self-contained unit (the “Space”),
any rights of the proposed assignee or subtenant to use Tenant’s improvements
and the like, the Transfer Date, and the fixed rent and/or other consideration
and all other material terms and conditions of the proposed assignment or
subletting, all in such detail as Landlord may reasonably require. If Landlord
requests additional detail, the Notice shall not be deemed to have been received
until Landlord receives such additional detail. Except for transfers in the last
sentence of Section 10.1 that do not require Landlord’s consent and for a
sublease of only a portion of the Premises the term of which expires no later
than one (1) year prior to the end of the Term, Landlord shall have the option,
exercisable by giving notice to Tenant at any time within thirty (30) days after
Landlord’s receipt of the Notice: (a) in the case of an assignment to terminate
this Lease, in which event Tenant shall be relieved of all further obligations
hereunder with respect thereto as of the Transfer Date; or (b) in the case of a
sublease, terminate this Lease as to the Space, in which event Tenant shall be
relieved of all further obligations hereunder with respect to the Space as of
the Transfer Date. No failure of Landlord to exercise either option with respect
to the Space shall be deemed to be Landlord’s consent to the assignment or
subletting of all or any portion of the Space.

            10.3 Consent Not to be Unreasonably Withheld. Without limiting the
other instances in which it may be reasonable for Landlord to withhold its
consent to an assignment or sublease, it shall be reasonable for Landlord to
withhold its consent: (i) if the proposed transferee does not satisfy Landlord’s
then-current credit standards for tenants of the Building or does not have the
financial strength or stability to perform all obligations under this Lease to
be performed by Tenant or (ii) if: (a) the proposed transferee is an existing
tenant or occupant of the Building or is a person or entity with whom Landlord
is then dealing or with whom Landlord has had any dealings within the previous
six (6) months and (b) comparable vacant space then does exist in the Building.
Landlord shall have the right to condition Landlord’s approval of any such
sublease on the sublet Space being mechanically engineered for such subtenant’s
use of such Space.

            10.4 Assignments and Subleases. Provided Landlord has consented to
such assignment or subletting, the following conditions shall apply to such
assignment or sublease: (a) at the time of the transfer, there is no Event of
Default under this Lease; (b) the assignment or sublease shall be on the same
terms set forth in the Notice given to Landlord; (c) no assignment or sublease
shall be valid and no assignee or sublessee shall take possession of the Space
until an executed counterpart of the assignment or sublease has been delivered
to Landlord; (d) any assignee shall have assumed in writing the obligations of
Tenant under the Lease with respect to the Space and any subtenant shall have
agreed in writing to comply with all applicable terms and conditions of this
Lease; and (e) Tenant shall have executed an agreement reaffirming its
liability, acknowledging that any further transfer requires Landlord’s prior
written consent, and containing such other provisions as Landlord may require,
and (f) fifty percent (50%) of any sums or other economic consideration received
by Tenant as a result of such assignment or subletting (after deducting
reasonable leasing commissions and rental or other payments received which are
attributable to the cost of tenant improvements made to the Space by Tenant, at
Tenant’s cost) whether denominated rent or otherwise, which exceed, in the
aggregate, the total sums which Tenant is obligated to pay Landlord under this
Lease (prorated as to any sublease to reflect obligations allocable to that
portion of the Premises subject to such sublease) shall be payable to Landlord
as additional rent under this Lease, without affecting or reducing any other
obligation of Tenant hereunder..

            10.5 Continuing Liability of Tenant. Regardless of Landlord’s
consent, no subletting or assignment shall release Tenant’s obligation or alter
the primary liability of Tenant to pay the rent and to perform all other
obligations to be performed by Tenant hereunder. The acceptance of rent by
Landlord from any other person shall not be deemed to be a waiver by Landlord of
any provision hereof. Consent to one assignment or subletting shall not be
deemed consent to any subsequent assignment or subletting. If any assignee of
Tenant or any successor of Tenant defaults in the performance of any of the
terms hereof, Landlord may proceed directly against Tenant without the necessity
of exhausting remedies against such assignee or successor. Landlord may consent
to subsequent assignments or subletting of this Lease or amendments or
modifications to this Lease with assignees of Tenant, without notifying Tenant,
or any successor of Tenant, and without obtaining its or their consent thereto,
and such action shall not relieve Tenant of its liability under this Lease. If
Tenant assigns this Lease, or sublets all or a portion of the Premises, or
requests the consent of Landlord to any assignment or subletting, or if Tenant
requests the consent of Landlord for any act that Tenant proposes to do, then
Tenant shall pay Landlord’s reasonable attorneys’ fees incurred in connection
therewith along with any other reasonable consultants’ fees incurred in
connection therewith (for example, an engineer’s fees as a result of a sublease
of a portion of the Premises that requires portions of the Premises are to be
mechanically engineered to accommodate such sublease).


       11. INDEMNIFICATION

            11.1 Waiver of Liability. Tenant hereby waives all causes of action
and claims against Landlord with respect to or arising out of any death or any
bodily injury of any nature or any loss or damage or injury to any property
outside or within the Premises belonging to Tenant or its employees, agents,
customers, licensees, invitees, guests or any other person except to the extent
any such death or bodily injury is caused by the negligence or willful
misconduct of Landlord. In addition, Landlord shall not be liable for any loss
or damage for which the Tenant is required to insure, nor for any loss or damage
resulting from any construction, alterations or repair. For purposes of this
Section 11.1, the term “Landlord” means and includes: (i) Landlord, (ii) the
property manager, and (iii) the owners, partners, officers, agents, trustees of
Landlord and/or the property manager, and (iv) employees of any of the
foregoing.

            11.2 Indemnity. Tenant shall indemnify, defend and hold Landlord (as
defined in Section 11.1) harmless for, from and against any and all causes of
action, losses, damages, claims, or liability: (a) occurring in the Premises, or
any part thereof, arising at any time and from any cause whatsoever other than
by reason of the negligence or willful misconduct of Landlord; and/or
(b) occurring in, on, or about any part of the Building other than the Premises,
to the extent such damage, injury, illness or death shall be caused in whole or
in part by the negligence or willful misconduct of Tenant, its agents, servants,
partners, officers, employees, invitees or licensees . Landlord shall indemnify,
defend and hold Tenant, its officers, employees and agents harmless for, from
and against any and all causes of action, losses, damages, claims or liability:
(a) occurring in, on or about any part of the Building other than the Premises
arising at any time and from any cause whatsoever other than by reason of the
negligence or willful misconduct of Tenant; and/or (b) occurring in the Premises
to the extent such damage, injury, illness or death shall be caused in whole or
in part by the negligence or willful misconduct of Landlord, its agents,
servants, partners, officers, employees, invitees or licensees. The provisions
of this Section shall survive the expiration or termination of this Lease or of
Tenant’s right of possession with respect to any claim, loss, damage, liability
or cause of action accruing or occurring prior to such expiration termination.

            11.3 Limitation of Liability. The liability of Landlord for
Landlord’s obligations under this Lease (other than the Furniture and Moving
Allowance under Section 1.4) shall not exceed and shall be limited to Landlord’s
interest in the Building and Tenant shall not look to the property or assets of
any of the Protected Parties nor to any other asset of Landlord in seeking
either to enforce Landlord’s obligations under this Lease or to satisfy a
judgment for Landlord’s failure to perform such obligations. In no event shall
Landlord ever be liable under this Lease for any consequential damages, punitive
damages, special damages or any similar type of damages.


       12. INSURANCE

            12.1 Liability Insurance. Tenant, at its cost, shall maintain
commercial general liability insurance, including contractual liability
coverage, with a minimum combined single limit of bodily injury, personal injury
and property damage coverage of Three Million Dollars ($3,000,000.00), insuring
against all liability arising out of or in connection with Tenant’s use or
occupancy of the Premises. Such insurance shall name Landlord, its partners,
lenders and property managers as additional insureds, shall specifically include
the liability assumed under this Lease by Tenant (provided, however, that the
amount of such insurance shall not be construed to limit the liability of Tenant
hereunder), and shall provide that it is primary insurance and not “excess over”
or contributory with any other valid, existing and applicable insurance in force
for or on behalf of Landlord. The policy shall not eliminate cross-liability and
shall contain a severability of interest clause. Not more frequently than once
every five (5) years, if, in the reasonable opinion of Landlord’s lender or of
the insurance consultant retained by Landlord, the amount of public liability
and property damage insurance coverage at that time is not adequate, Tenant
shall increase the insurance coverage as required by either Landlord’s lender or
Landlord’s insurance consultant.

            12.2 Tenant’s Property Insurance. Tenant, at its cost, shall
maintain on all of its personal property, tenant improvements (whether
constructed by Landlord or Tenant), and Alterations, in, on, or about the
Premises, a policy of “Broad Form” insurance, to the extent of at least full
replacement value without any deduction for depreciation. Tenant shall use the
proceeds from any such policy for the replacement of such personal property or
the restoration of such tenant improvements or Alterations. The “full
replacement value” of the improvements to be insured under this Article shall be
determined by the company issuing the insurance policy at the time the policy is
initially obtained.

            12.3 Landlord’s Property Insurance. Landlord shall from and after
the date of this Lease through the last day of the term hereof or the sooner
termination of this Lease, procure and maintain (or cause to be procured or
maintained) fire and extended coverage insurance, in good and solvent insurance
companies authorized to do business in the State of Oregon, on the Building
(exclusive of foundations and footings) in an amount equal to the full
replacement value thereof. Such insurance may be carried under a blanket policy
covering the Building and any other buildings or other properties of Landlord,
provided that the required amount of coverage is expressly reserved and
allocated to the Building, and may contain commercially reasonable deductibles.
Notwithstanding anything contained in this Section 12.3 to the contrary, if at
any time an “institutional lender” (as such term is hereinafter defined) shall
succeed to the rights of Landlord under this Lease whether through sale,
exchange, lease, possession, foreclosure action, deed in lieu thereof, or
otherwise, the obligations of Landlord set forth is this Section 12.3, shall not
apply to such institutional lender. For the purposes of this Section 12.3, an
“institutional lender” shall mean any bank, savings and loan association, trust
company, insurance company, pension fund or similar institutional lender, which
in the ordinary course of its business, owns or operates first-class buildings
and, in connection with such ownership or operation, is self-insured with
respect to fire and extended coverage and which has a “Standard & Poor’s” and
“Moody’s” (or any successor rating service or substitute rating service (if
either of the “Standard & Poor’s and “Moody’s” services are not then available))
“claims paying ability rating” or “debt rating” of AA or Aa (or better) or a
“Best’s Insurance” (or any successor rating service or substitute rating
service, if “Best’s Insurance” is not then available) rating of A (or better).
If the rating scales of any such rating services (or their successors or
substitutes) are changed, then the required rating shall be that rating which is
most nearly comparable to the current rating of “AA” (for Standard & Poor’s),
“Aa” (for Moody’s) or “A” (for Best’s Insurance).

            12.4 Insurance Criteria. All the insurance required under this Lease
shall: (a) be issued by insurance companies authorized to do business in the
State of Oregon, with a financial rating of at least an AXI status as rated in
the most recent edition of Best’s Insurance Reports; (b) be issued as a primary
policy; and (c) contain an endorsement requiring thirty (30) days’ written
notice from the insurance company to both parties and to Landlord’s lender
before cancellation or change in the coverage, scope, or amount of any policy.
Each policy, and a certificate of the policy, together with evidence of payment
of premiums, shall be deposited with Landlord at the commencement of the term,
and on renewal of the policy not less than twenty (20) days before expiration of
the term of the policy.


       13. DESTRUCTION OR DAMAGE

            In the event of a fire or other casualty in the Premises, Tenant
shall immediately give notice thereof to Landlord. The following provisions
shall apply to fire, earthquake, act of God, the elements or other casualty
occurring in the Premises and/or the Building: (a)  if the damage is to
improvements to the Premises that Tenant is required to insure pursuant to
Section 12.2 of the Lease, Tenant, at its cost, shall promptly repair such
damage; (b) if: (i) Subsection 13(a) does not apply, (ii) the damage is to the
Premises, and (iii) Landlord determines that the Premises can be made tenantable
with all damage substantially repaired within two hundred seventy (270) days
from the date of damage or destruction, then Landlord shall be obligated to
repair and restore the Premises and shall proceed diligently to do so; provided,
however, that Landlord shall have no obligation to repair or restore the
Premises except to the extent that Landlord realizes insurance proceeds, if any,
sufficient for such purposes and for all other restoration and repair purposes;
(c)  if a portion of the Building outside the boundaries of the Premises are
damaged or destroyed (whether or not the Premises are also damaged or destroyed)
and Landlord determines that the Premises and the Building can both be made
tenantable with all damage substantially repaired within two hundred seventy
(270) days from the date of damage or destruction, and provided that sufficient
insurance proceeds are available to Landlord to complete all repair and
restoration obligations, then Landlord shall be obligated to repair and restore
the Building and Premises; (d)  if the Premises or the Building is damaged and
restoration is not required to be undertaken pursuant to Subsections 13(a),
13(b), or 13(c), Landlord shall notify Tenant within sixty (60) days after the
date of such damage or destruction and either Tenant or Landlord may terminate
this Lease within thirty (30) days after the date of such notice; (e)  during
any period when Tenant’s use of the Premises is significantly affected by damage
or destruction, rent shall abate proportionately, as reasonably determined by
Landlord, until such time as the Premises are made tenantable, and no portion of
the rent so abated shall be subject to subsequent recapture; and (f)  the
proceeds from any insurance paid by reason of damage to or destruction of the
Building or any part thereof, insured by Landlord, shall belong to and be paid
to Landlord subject to the rights of any beneficiary of any deed of trust that
constitutes an encumbrance. If Landlord undertakes restoration pursuant to
Subsection 13(d) or 13(e), the proceeds from any property insurance maintained
by Tenant covering the Premises shall be paid to Landlord. Landlord shall apply
such insurance proceeds to the repair and restoration of Tenant’s Alterations
and improvements in the Premises. Except with respect to any repairs undertaken
if Section 13(d) applies and the Lease has not been terminated, if Landlord
fails to complete restoration within two hundred seventy (270) days after the
date of such damage or destruction, Tenant may terminate this Lease by written
notice to Landlord given within ten (10) days after the expiration of such two
hundred seventy (270) day period (but in no event after completion of
restoration); provided that if after Landlord commences such restoration and
thereafter determines that Landlord will not complete such restoration within
two hundred seventy (270) days of the date of such damage or destruction,
Landlord may deliver Tenant a notice of Landlord’s new proposed outside date of
completion of such restoration and if Tenant does not terminate this Lease
within ten (10) days of such notice, Tenant shall not have the right to
terminate this Lease unless Landlord fails to complete such restoration by the
proposed outside date in such notice.


       14. EMINENT DOMAIN

            14.1 Taking of Premises. If all or any part of the Premises is taken
by any public or quasi public authority as a result of the exercise of the power
of eminent domain, this Lease shall terminate as to the part so taken as of the
date of taking, and, in the case of a partial taking, either Landlord or Tenant
shall have the right to terminate this Lease as to the balance of the Premises
by written notice to the other within thirty (30) days after the date of such
taking, provided, however, that a condition to the exercise by Tenant of such
right to terminate shall be that the portion of the Premises taken shall, in
Tenant’s judgment, be of such extent and nature as substantially to handicap,
impede and impair Tenant’s use of the balance of the Premises. If a material
part of the Building is condemned or taken or if substantial alteration or
reconstruction of the Building shall, in Landlord’s opinion, be necessary or
desirable as a result of any condemnation or taking, Landlord may terminate this
Lease by written notice to Tenant within thirty (30) days after the date of
taking. Notwithstanding any of the provisions hereof to the contrary, if all of
the Premises shall be temporarily condemned or taken for governmental occupancy
for a period of more than one year, this Lease shall terminate as of the date of
taking and Landlord shall be entitled to any and all compensation, damages,
income, rent and awards in connection therewith.

            14.2 Condemnation Award. Landlord shall be entitled to any and all
compensation, damages, income, rent, awards, and any interest therein whatsoever
which may be paid or made in connection with any taking, and Tenant shall have
no claim against Landlord for the value of any unexpired term of this Lease or
otherwise and no right to participate in any condemnation proceedings. Tenant
shall be permitted to pursue an independent claim for relocation expenses and
loss of Tenant’s personal property. In the event of a partial taking of the
Premises which does not result in a termination of this Lease, the Monthly Base
Rent thereafter to be paid shall be equitably reduced by Landlord.


       15. WAIVER OF SUBROGATION

            Notwithstanding anything to the contrary contained in this Lease,
Landlord and Tenant hereby mutually agree that in the event either Landlord or
Tenant sustains a loss by reason of fire or any other event or casualty and such
party is then covered (or is required by the terms of this Lease to be covered)
in whole or in part by insurance with respect to such loss, then the party
sustaining the loss agrees that, to the extent (but only to the extent) such
party is compensated for such loss by its insurance (or to the extent the
insurance required to be carried under this Lease by such party would have
compensated the party for such loss), the party sustaining the loss shall have
no right of recovery against the other party or its owners, agents or employees
and waives any right of subrogation which might otherwise exist in or accrue to
any third party.


       16. RULES AND REGULATIONS

            Tenant shall faithfully observe and comply with the Rules and
Regulations of the Building and, after notice thereof, all reasonable
modifications thereof and additions thereto from time to time promulgated in
writing by Landlord, all of which are hereby incorporated herein by this
reference. Landlord shall not be responsible to Tenant for the nonperformance by
any other tenant or occupant of the Building of any of the Rules and
Regulations.


       17. ENTRY BY LANDLORD

            Landlord may enter the Premises, subject to Tenant’s reasonable
security requirements, at reasonable hours upon twenty-four (24) hours’ notice
(and at any time and without notice in an emergency) to: (a)  inspect the same;
(b) exhibit the same to prospective purchasers, lenders or, during the last
twelve (12) months of the term, tenants; (c) determine whether Tenant is
complying with all of its obligations hereunder; (d) supply any service to be
provided by Landlord to Tenant hereunder or to any other tenant of the Building;
(e) post notices of nonresponsibility; and (f) make repairs required of Landlord
under the terms hereof or make repairs to any adjoining space or utility
services or make repairs, alterations or improvements to any other portion of
the Building; provided, however, that all such work shall be done so as to avoid
unnecessary unreasonable interference to Tenant if reasonably possible. Tenant
hereby waives any claim for damages or termination for any injury or
inconvenience to or interference with Tenant’s business, any loss of occupancy
or quiet enjoyment of the Premises, and any other loss occasioned by such entry.


       18. DEFAULT

            18.1 Events of Default. In addition to any other event specified in
this Lease as an event of default, the occurrence of any one or more of the
following events (“Events of Default”) shall constitute a breach of this Lease
by Tenant: (a) failure by Tenant to pay any Rent as the same becomes due and
payable or the failure by Tenant to pay any other sum more than ten (10) days
after notice of such failure to pay; or (b) failure by Tenant to perform or
observe any other material obligations of Tenant hereunder if such failure
continues for more than thirty (30) days after notice thereof from Landlord,
unless such default cannot reasonably be cured within such thirty (30) day
period and Tenant shall within such period commence with due diligence and
dispatch the curing of such default, and, having so commenced, shall thereafter
prosecute or complete with due diligence and dispatch the curing of such
default.

            18.2 Landlord’s Remedies. If an Event of Default occurs, Landlord,
at any time thereafter, may pursue any rights or remedies, in such order as
Landlord may choose, including collection or damages and all equitable remedies.
In addition to any other right or remedy for an Event of Default, Landlord may:

                 (a) Terminate this Lease, in which event Tenant shall
immediately surrender the Premises to Landlord, and if Tenant fails so to do,
Landlord may, without prejudice to any other remedy which Landlord may have for
possession or arrearages in rent, enter upon and take possession of the Premises
and expel or remove Tenant and any other person who may be occupying such
Premises or any part of the Premises, by judicial proceeding, without being
liable for prosecution or any claim of damages therefor, and Tenant agrees to
pay to Landlord on demand the amount of all loss and damage which Landlord may
suffer by reason of such termination, whether through inability to relet the
Premises on satisfactory terms or otherwise. Landlord's right to any and all
damages and remedies shall survive termination of this Lease.

                 (b) Enter upon and take possession of the Premises and expel or
remove Tenant and any other person who may be occupying the Premises or any part
of the Premises, by self-help means, at Landlord's option, without being liable
for prosecution or any claim for damages, and relet the Premises for such terms
ending before, on or after the expiration date of the Term, at such rentals and
upon such other conditions (including concessions and prior occupancy periods)
as Landlord in its reasonable discretion may determine, and receive the rent for
such reletting; and Tenant agrees to pay to Landlord on demand any deficiency
that may arise by reason of such reletting together with all costs incurred by
Landlord in connection with such reletting. Landlord shall have no obligation to
relet the Premises in advance of any other available space owned by Landlord but
Landlord shall not discriminate against the Premises in its leasing efforts.

                 (c) Landlord shall have the right to recover unpaid rent and
all damages caused by Tenant's default, including, without limitation,
attorneys' fees. Damages shall include, without limitation: all accrued but
unpaid rentals; damages attributable to the remaining Term equal to the monthly
rent reserved in this Lease, discounted to the time of award at the prime rate
of interest as announced in The Wall Street Journal, plus 2% per annum; all
legal expenses and other related costs incurred by Landlord following Tenant's
default; all costs incurred by Landlord in restoring the Premises to good order
and condition, or in remodeling, renovating or otherwise preparing the Premises
for reletting; all costs, including without limitation any brokerage
commissions; plus interest on all such expenditures at the rate of twelve
percent (12%) per annum from the date of expenditure until fully repaid (the
"Default Rate of Interest").

                 (d) Landlord may sue periodically to recover damages during the
period corresponding to the remainder of the Term, and no action for damages
shall bar a later action for damages subsequently accruing.

                 (e) Pursuit of any of the foregoing remedies shall not preclude
Landlord from pursuit of any of the other remedies provided in this Lease or any
other remedies provided by law or at equity, such remedies being cumulative and
nonexclusive, nor shall pursuit of any remedy in this Lease provided constitute
a forfeiture or waiver of any rent due to Landlord under this Lease or of any
damages accruing to Landlord by reason of the violation of any of the terms,
provisions, conditions, and covenants contained in this Lease. No act or thing
done by Landlord or its agents shall be deemed a termination of this Lease or an
acceptance of the surrender of the Premises, and no agreement to terminate this
Lease or accept a surrender of the Premises shall be valid unless in writing
signed by Landlord.

                 (f) Notwithstanding any provision herein to the contrary,
Landlord shall have the duty to mitigate damages in accordance with Oregon law.

            18.3 Late Charges. If any installment of Monthly Base Rent or
Expenses due from Tenant is not received by Landlord within ten (10) days after
it is due, Tenant shall pay to Landlord on demand an additional sum equal to
three percent (3%) per month of the overdue amount as a late charge. The parties
agree that this late charge represents a fair and reasonable estimate of the
costs that Landlord will incur by reason of such late payment by Tenant.
Acceptance of any late charge shall not constitute a waiver of Tenant’s default
with respect to the overdue amount, or prevent Landlord from exercising any of
the other rights and remedies available to Landlord.

            18.4 Landlord’s Right to Perform. If Tenant shall fail to pay any
sum of money, other than Monthly Base Rent, required to be paid by it hereunder
or shall fail to cure any default and such failure shall continue for three (3)
days after expiration of the applicable cure period, then Landlord may, but
shall not be obligated so to do, and without waiving any default or any other
right or remedy, make any such payment or perform any such act on Tenant’s part.
All sums so paid by Landlord and all costs incurred by Landlord in taking such
action shall be deemed additional rent hereunder and shall be paid to Landlord
on demand, and Landlord shall have (in addition to all other rights and remedies
of Landlord) the same rights and remedies in the event of the non-payment
thereof by Tenant as in the case of default by Tenant in the payment of rent.


       19. HOLDING OVER

            If Tenant remains in possession after the expiration or sooner
termination of this Lease, all of the terms, covenants and agreements hereof
shall continue to apply and bind Tenant so long as Tenant remains in possession
insofar as the same are applicable, except that if Tenant remains in possession
(regardless of whether Landlord accepts rent payments in a lesser amount during
such holdover period), the Monthly Base Rent shall be 125% of the Monthly Base
Rent payable for the last month of the Term for the first sixty (60) days and
thereafter 150% of the Monthly Base Rent payable for the last month of the Term,
prorated on a daily basis for each day that Tenant remains in possession, and
Tenant shall indemnify Landlord against any and all claims, losses and
liabilities for damages resulting from failure to surrender possession,
including, without limitation, any claims made by any succeeding tenant.


       20. SUBORDINATION

            Landlord shall deliver to Tenant upon execution hereof a
nondisturbance agreement in the form attached as Exhibit F from the lessor under
any ground or underlying lease and the mortgagee or beneficiary under any
mortgage or deed of trust. This Lease shall be subject and subordinated at all
times to: (a)  all ground or underlying leases which may hereafter be executed
affecting the Building, and (b)  the lien of all mortgages and deeds of trust in
any amount or amounts whatsoever now or hereafter placed on or against the
Building, on or against Landlord’s interest or estate therein, and on or against
all such ground or underlying leases, provided, however, that such subordination
shall be contingent upon execution and delivery by the lessor under such lease
or the mortgagees or beneficiaries under such mortgages or deeds of trust of a
nondisturbance agreement in the form attached as Exhibit F. Notwithstanding
anything to the contrary set forth above, any beneficiary under any deed of
trust may at any time subordinate its deed of trust to this Lease without any
need to obtain Tenant’s consent, by execution of a written document
subordinating such deed of trust to the Lease to the extent set forth in such
document and thereupon the Lease shall be deemed prior to such deed of trust to
the extent set forth in such document without regard to their respective dates
of execution, delivery and/or recording.


       21. SURRENDER OF PREMISES

            At the end of the Term or upon sooner termination of this Lease,
Tenant shall peaceably deliver up to Landlord possession of the Premises,
together with all improvements, alterations or additions upon or belonging to
the same, by whomsoever made, in the same condition as received, or first
installed, reasonable wear and tear and damage by fire or other casualty
excepted. Tenant may, upon the termination of this Lease, remove all movable
partitions of less than full height from floor to ceiling, as well as counters
and other trade fixtures installed by Tenant at Tenant’s cost, repairing any
damage caused by such removal. Tenant may, upon the termination of this Lease,
remove all telecommunications, computer or data cabling installed by or for
Tenant, repairing any damage caused by such removal. Property not so removed
shall be deemed abandoned by Tenant and title to the same shall thereupon pass
to Landlord.


       22. ESTOPPEL CERTIFICATE

            At any time and from time to time, within fifteen (15) days of
written request by Landlord or Tenant (the “Requesting Party”), the other party
(the “Other Party”) shall execute, acknowledge and deliver to the Requesting
Party a certificate certifying: (a) that Tenant has accepted the Premises (or,
if Tenant has not done so, that Tenant has not accepted the Premises, and
specifying the reasons therefor); (b) the commencement and expiration dates of
this Lease; (c) whether there are then existing to the Other Party’s current,
actual knowledge any defaults by the Requesting Party in the performance of its
obligations under this Lease (and, if so, specifying the same); (d) that this
Lease is unmodified and in full force and effect (or, if there have been
modifications, that this Lease is in full force and effect, as modified, and
stating the date and nature of each modification); (e) the date, if any, to
which rent and other sums payable hereunder have been paid; (f) that no notice
has been received by the Other Party of any default which has not been cured,
except as to defaults specified in the certificate; and (g) such other matters
as may be reasonably requested by the Requesting Party. Any such certificate may
be relied upon by any prospective purchaser, mortgagee or beneficiary under any
deed of trust affecting the Building or any part thereof and/or any other party
named as a beneficiary of such certificate.


       23. MISCELLANEOUS

            23.1 Signage. No sign, placard, picture, name, advertisement or
notice visible from the exterior of any Tenant’s Premises shall be inscribed,
painted, affixed or otherwise displayed by any Tenant on any part of the
Building without the prior written consent of Landlord; provided that Tenant
shall have the right, at Tenant’s expense, to place Tenant’s signage on the west
side of the Building. Landlord shall place Tenant’s name on the directory in the
lobby of the Building and on the individual floor directory, if available.
Landlord reserves the right to restrict the amount of directory space utilized
by Tenant. Tenant shall not have the right to have additional names placed on
the directory without Landlord’s prior written consent. If such consent is
given, the addition of such names shall be at Tenant’s expense.

            23.2 Time of Essence. Time is of the essence of this Lease and of
all provisions hereof, except with respect to the delivery of possession of the
Premises by Landlord at the commencement of the term hereof.

            23.3 Successors. All the terms, covenants, and conditions hereof
shall be binding upon and inure to the benefit of the heirs, executors,
administrators, successors, and assigns of the parties hereto, provided that
nothing in this Section shall be deemed to permit any assignment, subletting,
occupancy or use by Tenant contrary to the provision of Article  10.

            23.4 Attorneys’ Fees. In the event of litigation with respect to
this Lease, the prevailing party shall be entitled to recover, in addition to
all other sums and relief, its reasonable costs and attorneys’ fees incurred at
and in preparation for arbitration, trial, appeal and review, such sum to be set
by the arbitrator or court before which the matter is heard. This provision
shall also apply to any litigation or other proceeding in bankruptcy court,
including litigation or other proceedings in bankruptcy court involving matters
unique to bankruptcy law.

            23.5 Waiver. The failure of either party to exercise its rights in
connection with any breach or violation of any term, covenant or condition
herein contained shall not be deemed to be a waiver of such term, covenant or
condition or any subsequent breach of the same or any other term, covenant or
condition herein contained. The subsequent acceptance of rent hereunder by
Landlord shall not be deemed to be a waiver of any preceding breach by Tenant of
any term, covenant or condition of this Lease other than the failure of Tenant
to pay the particular rent so accepted, regardless of Landlord’s knowledge of
such preceding breach at the time of acceptance of such rent and the subsequent
payment of rent hereunder by Tenant shall not be deemed to be a waiver of any
preceding breach by Landlord of any term, covenant or condition of this Lease,
regardless of Tenant’s knowledge of such preceding breach at the time of payment
of such rent.

            23.6 Sale by Landlord. A sale or conveyance by Landlord of the
Building shall operate to release Landlord from any future liability upon any of
the agreements, obligations, covenants or conditions, express or implied, herein
contained in favor of Tenant other than the payment of Furniture and Moving
Allowance, and Tenant agrees to look solely to the responsibility of the
successor in interest of Landlord in and to this Lease for all such future
liability. This Lease shall not be affected by any such sale, however, and
Tenant agrees to attorn to the purchaser or assignee, such attornment to be
effective and self-operative without the execution of any further instruments by
any of the parties to this Lease.

            23.7 Notices. All notices and demands which may or are required to
be given by either party to the other hereunder shall be in writing and shall be
deemed to have been fully given when: (a) deposited in the United States mail,
certified or registered, postage prepaid, or (b) delivered to a reputable and
reliable courier, and, in either event, addressed as follows: prior to the date
on which Tenant accepts possession of the Premises, at Tenant’s address prior to
occupancy set out in the Basic Lease Information, and thereafter to Tenant at
the Premises or at the address for Tenant set out in the Basic Lease
Information, or to such other place as Tenant may from time to time designate in
a notice to Landlord; and to Landlord at the addresses specified in the Basic
Lease Information, or to such other place as Landlord may from time to time
designate in a notice to Tenant.

            23.8 Governing Law. This Lease shall be construed and enforced in
accordance with the laws of the State of Oregon.

            23.9 Entire Agreement. The terms of this Lease are intended by the
parties as a final expression of their agreement with respect to such terms as
are included in this Lease and may not be contradicted by evidence of any prior
or contemporaneous agreement. The parties further intend that this Lease
constitutes the complete and exclusive statement of its terms and that no
extrinsic evidence whatsoever may be introduced in any judicial proceedings, if
any, involving this Lease.

            23.10 Invalidity. If any provision of this Lease or the application
thereof to any person or circumstance shall, to any extent, be invalid or
unenforceable, the remainder of this Lease, or the application of such provision
to persons or circumstances other than those as to which it is invalid or
unenforceable, shall not be affected thereby, and each provision of this Lease
shall be valid and be enforced to the full extent permitted by law.

            23.11 Authority. If either party is a corporation, limited liability
company, partnership, or other entity, each of the persons executing this Lease
on behalf of such party does hereby covenant and warrant that such party is a
duly authorized and existing entity, that such party has and is qualified to do
business in Oregon, that such party has full right and authority to enter into
this Lease, and that each and both of the persons signing on behalf of such
party are authorized to do so. Upon either party’s request, the other party
shall provide the requesting party with evidence reasonably satisfactory to the
requesting party confirming the foregoing covenants and warranties.

            23.12 Brokers. Tenant represents that it has not incurred an
obligation to any broker in connection with this Lease, other than Landlord’s
broker and Tenant’s broker listed in the Basic Lease Information, and Tenant
shall indemnify, protect, defend and hold Landlord harmless for, from and
against any and all liability, loss, damage, expense, claim, action, demand,
suit or obligation arising out of or relating to a breach by Tenant of this
representation.

            23.13 Amendments. This Lease may not be altered, changed, or amended
except by an instrument signed by both parties hereto.

            23.14 City of Beaverton. Landlord shall have the right, in its sole
discretion, to cause the real property on which the Premises is located to be
incorporated into the City of Beaverton.

            23.15 Lender Approval. Within ten (10) days after delivery by
Landlord, Tenant shall execute and deliver the Estoppel Certificate attached as
Exhibit E to the extent accurate and execute, deliver and acknowledge a
non-disturbance agreement substantially in the form of the Non-Disturbance and
Attornment Agreement attached as Exhibit F.

            23.16 Survival. The obligations and liabilities of each party which
are incurred or accrue prior to the expiration of this Lease or the termination
of this Lease or of Tenant’s right of possession shall survive such expiration
or termination, as shall all provisions by which a party is to provide defense
and indemnity to the other party, all provisions waiving or limiting the
liability of Landlord, and all attorneys’ fees provisions.

            23.17 Accord and Satisfaction. No payment by Lessee or receipt by
Landlord of a lesser amount than any payment of rent or additional rent herein
stipulated shall be deemed to be other than on account of the earliest
stipulated rent or additional rent then due and payable.

            23.18 Parking. Landlord shall make available to Tenant, on a
non-exclusive basis, four hundred seven (407) parking spaces in the parking lots
serving the Building; provided that the Landlord may at any time designate the
location of Tenant’s parking spaces. Forty-Two (42) of such spaces shall be
located in Parking Area “G” as shown on Exhibit G.

            23.19 Consent. Wherever this Lease requires the consent of a party,
such consent shall not be unreasonably withheld, delayed or conditioned.

            23.20 Guaranty. Tenant’s obligations under this Lease shall be
guaranteed by Wilshire Financial Services Group Inc., a Delaware corporation in
accordance with the Guaranty (the “Guaranty”) attached as Exhibit I.

            IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease in
quadruplicate on the dates set forth below and this Lease shall be effective as
of the latter of such dates.

TENANT:   LANDLORD:       WILSHIRE CREDIT CORPORATION, a   MILLIKAN 78 EQUITIES,
LLC, an Oregon limited Nevada corporation   liability company            
By:_____________________________________________  
By:_____________________________________________
Its:_____________________________________________  
Its:_____________________________________________
Date:____________________________________________  
Date:____________________________________________

--------------------------------------------------------------------------------


EXHIBIT A


SITE PLAN

--------------------------------------------------------------------------------


EXHIBIT B


WORK LETTER

       1. Landlord's Work. Landlord shall construct the improvements in the
Premises (the "Tenant Improvements") pursuant to that certain Wilshire Financial
lease floor plan attached as Schedule 1 (the "Approved Working Drawings").
Tenant shall make no changes or modifications to the Approved Working Drawings
without the prior written consent of Landlord, which consent may be withheld in
Landlord's sole discretion if such change or modification will either directly
or indirectly increase the cost of designing or constructing the Tenant
Improvements or delay the Substantial Completion of the Tenant Improvements.

       2. Contractor's Warranties and Guaranties. Landlord hereby assigns to
Tenant all warranties and guaranties by the contractor who constructs the Tenant
Improvements (the “Contractor”) relating to the Tenant Improvements. Landlord
shall warrant the Tenant Improvements against defects in workmanship or
materials for a period of one (1) year after substantial completion.

--------------------------------------------------------------------------------


SCHEDULE 1


APPROVED WORKING DRAWINGS

--------------------------------------------------------------------------------


EXHIBIT C


ACKNOWLEDGMENT OF TERM
COMMENCEMENT DATE


To: _______________________   Date: ____________________  
_______________________       _______________________    



Re:   Lease dated _______________ 2002, between ______________,     Landlord,
and _____________________, Tenant,     concerning Suite _________ in the
______________ Building.

Ladies and Gentlemen:

            In accordance with the above-referenced lease (the “Lease”), we wish
to advise you and/or confirm the following information:

       1. The Premises have been accepted by Tenant as being substantially
complete in accordance with the Lease and there is no deficiency in construction
other than punch list items.

       2. Tenant has possession of the Premises and acknowledges that, pursuant
to the provisions of the Lease, the Term Commencement Date is _______________,
200_ and the Term Expiration Date is _______________, 200_.

       3. In accordance with the Lease, Annual Base Rent commenced to accrue on
_______________, 200_.

       AGREED AND ACCEPTED:

LANDLORD:   TENANT:       ____________________________________________, a  
____________________________________________, a
_______________________________________________  
_______________________________________________




By:_____________________________________________  
By:_____________________________________________
Its:_____________________________________________  
Its:_____________________________________________
Date:____________________________________________  
Date:____________________________________________

--------------------------------------------------------------------------------


EXHIBIT D


RULES AND REGULATIONS

       1. The driveways, parking lots, sidewalks, halls, passages, exits,
vestibules, entrances, public areas, elevators and stairways of the Building
shall not be obstructed by any Tenants or used by them for any purpose other
than ingress to and egress from their respective Premises. No Tenant and no
employee or invitee of any Tenant shall go upon the roof of the Building. If the
Premises are situated on the ground floor with direct access to the street, then
Tenant shall, at Tenant's expense, keep the sidewalks and curbs directly in
front of the Premises clean and free from dirt, refuse and other obstructions.

       2. The Premises shall not be used for the storage of merchandise held for
sale to the general public, for lodging or sleeping. No cooking shall be done or
permitted by any Tenant on the Premises, except the use by the Tenant of
Underwriter's Laboratory approved microwave oven or equipment for brewing
coffee, tea, hot chocolate and other similar beverages which shall be permitted,
provided that the power required by such equipment shall not exceed that amount
which can be provided by a 30-amp circuit and that such use is in accordance
with all applicable federal, state and city laws, codes, ordinances, rules and
regulations. Tenant shall be permitted to use the existing kitchen in the
Premises. Repair and maintenance of garbage disposals, dishwashers, icemakers
and other similar equipment shall be at Tenant's expense. If the Premises or any
part of the Building become infested with vermin as a result of Tenant's use,
Tenant shall reimburse Landlord for the expense of extermination.

       3. No Tenant shall employ any person or persons other than the janitor of
Landlord for the purpose of cleaning the Premises, unless otherwise agreed to by
Landlord in writing. Except with the written consent of Landlord, no person or
persons other than those approved by Landlord shall be permitted to enter the
Building for the purpose of cleaning the same. Landlord hereby consents to
Tenant's use of a shredding contractor selected by Tenant to shred Tenant's
papers.

       4. No Tenant shall use or keep in the Premises or the Building any
kerosene, gasoline or flammable or combustible fluid or material other than
limited quantities thereof reasonably necessary for the operation or maintenance
of office equipment; or without Landlord's prior written approval, use any
method of heating or air conditioning other than that supplied by Landlord. No
Tenant shall use or keep or permit to be used or kept any hazardous or toxic
materials or any foul or noxious gas or substance in the Premises or permit or
suffer the Premises to be occupied or used in a manner offensive or
objectionable to Landlord or other occupants of the Building by reason of noise,
odors, vibrations, or interfere in any way with other tenants or those having
business therein.

       5. No curtains, draperies, blinds, shutters, shades, screens or other
coverings hangings or decorations shall be attached to, hung or placed in, or
used in connection with any window of the Building without the prior written
consent of Landlord. Tenant shall not obstruct, alter or in any way impair the
efficient operation of Landlord's heating, ventilating, air conditioning,
electrical, fire safety or lighting systems, nor shall Tenant tamper with or
change the setting of any thermostat or temperature control valves in the
Building other than room thermostats installed for Tenant's use. Tenant shall
not remove solar film from any window. Tenant shall also cooperate with Landlord
to comply with any governmental energy-saving rules, laws or regulations. No
bottles, parcels or other articles may be placed in the halls or in any other
part of the Building, nor shall any article be thrown out of the doors or
windows of the Premises.

       6. Each Tenant shall see that the doors of its Premises are closed and
locked, that all water faucets, water apparatus, equipment, lights and other
utilities are shut off before Tenant or Tenant's employees leave the Premises,
so as to prevent waste or damage; and for any default or carelessness in this
regard, Tenant shall make good all injuries sustained by other Tenants or
occupants of the Building or by Landlord, subject to Section 15 of the Lease. On
multiple tenancy floors all Tenants shall keep the doors to the Building
corridors closed at all times except for ingress and egress.

       7. The lavatory rooms, toilets, urinals, wash bowls and other apparatus
shall not be used for any purpose other than that for which they were
constructed; no foreign substance of any kind whatsoever shall be thrown therein
and the expense of any breakage, stoppage or damage resulting from the violation
of this rule shall be borne by the Tenant who, or whose employees or invitees,
shall have caused it.

       8. No Tenant shall install any radio or television antenna, loud speaker
or other device on the roof or the exterior walls of the Building without the
prior written consent of Landlord. No awnings, air conditioning units or other
projections shall be attached to the outside walls or windowsills of the
Building or otherwise project from the Building, without prior written consent
of Landlord.

       9. Each Tenant shall store all its trash and garbage within its Premises.
No material shall be placed in the trash boxes or receptacles if such material
is of such nature that it may not be disposed of in the ordinary and customary
manner of removing and disposing of trash and garbage in the city where the
Building is located without being in violation of any law or ordinance governing
such disposal. All garbage and refuse disposal shall be made only through entry
ways and elevators provided for such purposes and at such times as Landlord
shall designate.

       10. Each Tenant shall participate in any recycling program for the
Building.

       11. Canvassing, peddling, soliciting and distribution of handbills or any
other written materials in the Building are prohibited and each Tenant shall
cooperate to prevent the same.

       12. Tenant and its authorized representative and invitees shall not make
or permit any noise in the Building that is annoying, unpleasant or distasteful,
interfering in any way with other tenants or those having business with them.

       13. Tenant shall not mark, drive nails, screw or drill into the
partitions, woodwork or plaster or in any way deface the Premises or any part
thereof, except to install normal wall hangings. Tenant shall repair any damage
resulting from non-compliance with this rule.

       14. Landlord shall direct licensed electricians as to where and how
telephone and electrical wires are to be introduced. No cutting or boring for
wires shall be allowed without Landlord's consent. The location of telephones,
call boxes and office equipment affixed to the Premises shall be subject to
Landlord's approval. Neither Tenant, its subtenants, assignees, agents,
employees nor contractors shall have access to or make any changes, alterations,
additions, improvements, repairs or replacements (collectively, "work") to the
telephone closets, telephone lines or any other communications facilities or
equipment (collectively, the "telephone lines") within the Building without the
prior written authorization of Landlord. All contractors designated by Tenant to
perform work on the telephone lines shall be licensed and shall be subject to
Landlord's prior written approval. Contractors performing work shall be required
to provide evidence of insurance coverage satisfactory to Landlord, including,
without limitation naming Landlord as an additional insured on all liability
policies. Any costs, expenses and liabilities incurred by Landlord as a result
of Tenant or Tenant's contractor performing work on the telephone lines shall be
included in Tenant's indemnification obligations under the Lease.

       15. Tenant shall not lay linoleum tile, carpet or any other floor
covering to the floor of the Premises, except as approved by Landlord.

       16. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

       17. Tenant assumes any and all responsibility for protecting its Premises
from theft, robbery and pilferage, which includes keeping doors and other means
of entry to the Premises closed and locked when the Premises are unattended.

       18. Neither Tenant nor its employees shall park their vehicles in any
parking area designated by Landlord as areas for parking by visitors to the
Building. Neither Tenant nor its employees shall leave vehicles in the Building
parking areas overnight nor park any vehicles other than automobiles,
motorcycles, motor driven or non-motor driven bicycles or four-wheeled trucks in
the Building parking areas. Landlord may, in its sole discretion, designate
separate areas for bicycles and motorcycles. Landlord may establish additional
Rules and Regulations that apply to the parking areas.

       19. There shall be no smoking in the Building. Smoking shall mean
carrying or holding of a lighted pipe, cigar or cigarette of any kind, or any
other lighted smoking equipment or the lighting thereof or emitting or exhaling
the smoke of a pipe, cigar or cigarette of any kind. Each Tenant shall cooperate
to enforce this prohibition, including giving notice of such to its employees.

       20. Landlord may waive any one or more of these Rules and Regulations for
the benefit of any particular tenant or tenants, but no such waiver by Landlord
shall be construed as a waiver of such Rules and Regulations in favor of any
other tenant or tenants, nor prevent Landlord from thereafter enforcing any such
rules and regulations against any or all of the tenants of the Building.

       21. These Rules and Regulations are in addition to, and shall not be
construed to in any way modify or amend, in whole or in part, the terms,
covenants, agreements and conditions of any lease of Premises in the Building.

       22. Landlord reserves the right to make such other reasonable Rules and
Regulations as, in its judgment, may from time to time be needed for the safety,
care and cleanliness of the Building, and for the preservation if the order
therein.

       23. Landlord shall not be responsible to Tenant or to any other person
for the non-observance or violation of these Rules and Regulations by any other
tenant or other person. Tenant shall be deemed to have read these rules and to
have agreed to abide by them as a condition to its occupancy of the space
leased.

       24. The "Ordinary Business Hours" of the Building shall be 5:00 a.m. to
9:00 p.m. Monday through Friday and 8:00 a.m. to 5:00 p.m. on Saturdays and
Sundays (holidays excluded).

--------------------------------------------------------------------------------


EXHIBIT E


ESTOPPEL CERTIFICATE

RE:   __________________________________________________________________________
    Tenant's Full Name           _________________________________________Suite
No:________________________      Full Address          
__________________________________________________________________________    
City, State, Zip          
__________________________________________________________________________    
(Borrower)       To:   FREMONT INVESTMENT & LOAN     (Lender)


Sir/Madam:

RECITALS

       1. Borrower is either Lessor or the successor-in-interest to Lessor and
has applied for a loan (the "loan") from Lender.

       2. The proposed Loan will be secured by, among other things, the Lease
Agreement (the "Lease") reference herein.

       3. The undersigned (hereinafter called "Lessee") is the Lessee of the
above-referenced property under the following lease agreement:

            3.1 Date of
Lease:_____________________________________________________________________

            3.2 Name of Original
Lessor:___________________________________________________________

            3.3 Name of Original
Lessee:___________________________________________________________

            3.4 Suite or Unit
Number:______________________________________________________________

            3.5 Net Rentable
S.F.:_________________________________________________________________

            3.6 Expiration date of existing
term:__________________________________________________

            3.7 Number and length of options (if none, write
none):________________________________

            3.8 There are no Assignments, Amendments, Addendums, Modifications,
Extensions and/or Options to the Lease, except for (if none, write none):

            3.9 Current Fixed Monthly Base
Rent:___________________________________________________

            3.10 Current Total Monthly Expense Reimbursement (if none, write
none):_________________

            3.11 Total Parking Spaces Leased (if none, write
none):_________________________________

            3.12 Total Current Parking Rent (if none, write
none):__________________________________

            3.13 Present or Future Rent Abatement (if none, write
none):____________________________

       4. Said lease agreement, together with the assignments, amendments,
addendums, modifications, extensions and/or options described above
(collectively called "Lease") constitute the entire agreement between Lessee and
Lessor with respect to the Leased Premises.

       5. As of this date the Lease is in full force and effect.

            5.1 Lessee is the actual occupant and is in possession of the Leased
Premises.

            5.2 Lessee has not assigned, transferred or hypothecated it's
interest under the Lease.

            5.3 All construction and installation of tenant improvements
required to be performed by, or paid by Lessor, under the Lease have been
completed and the Leased Premises has been accepted by Lessee. All expenditures
have been made and costs paid that are required of the Lessee under the lease.

       6. As of this date, no breach exists on the part of Lessee under the
Lease.

       7. To the best knowledge of Lessee, as of this date, no breach exists on
the part of Lessor under the Lease.

       8. As to the rent:

            8.1 No rent has been prepaid more than thirty (30) days in advance
of its' due date.

            8.2 Lessee has no offsets or credits against rents payable.

            8.3 Lessee has no claim against Lessor for any security or other
deposits other than the sum, which was paid pursuant to the terms of the Lease.

            8.4 The Fixed Monthly Base Rent, referenced above, does not include
any expense reimbursement or reimbursement for tenant improvements or rental
charges based on a percentage of sales.

       9. Lessee does not engage in any activity on or about the Leased Premises
which constitutes or causes a Hazardous Substance Activity and Lessee does not
know of, nor has any reasonable cause to believe that a Hazardous Substance, or
a condition involving or resulting from the same, has come to be located in, or,
under or about the Leased Premises except for the following.

       (if none-write "none"):_______________________________________________

The term “Hazardous Substance Activity” means any actual, proposed or threatened
storage, holding, existence, release, emission, discharge, generation,
processing, treatment, abatement, removal, disposition, handling or
transportation by any person of any Hazardous Substance from, under, into or on
the Leased Premises or the real property and improvements of which the Leased
Premises is a part, or surrounding property. The term “Hazardous Substance”
means (a) any chemical, compound, material, mixture or substance that is now or
hereafter defined or listed in, or otherwise classified pursuant to, any
Environmental Laws as a “hazardous substance”, “hazardous material”, “hazardous
waste”, “extremely hazardous waste”, “acutely hazardous waste”, “radioactive
waste”, “infectious waste”, “biohazardous waste”, “toxic substance”,
“pollutant”, “toxic pollutant”, “contaminant” as well as any formulation not
mentioned herein intended to define, list, or classify substances by reason of
deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, toxicity, reproductive toxicity, “EP toxicity”, or “TCLP
toxicity”; (b) petroleum, natural gas, natural gas liquids, liquefied natural
gas, synthetic gas usable for fuel (or mixtures of natural gas and such
synthetic gas) and ash produced by a resource recovery facility utilizing a
municipal solid waste stream, and drilling fluids, produced waters and other
wastes associated with the exploration, development or production of crude oil,
natural gas, or geothermal resources; (c) “hazardous substance, hazardous waste
or hazardous material” as defined in any applicable environmental law
(d) asbestos in any form; (e) urea formaldehyde foam insulation;
(f) polychlorinated biphenyls (PCBs); (g) radon; and (h) any other chemical,
material, or substance exposure to which is limited or regulated by any
Governmental Agency because of its quantity, concentration, or physical or
chemical characteristics, or which poses a significant present or potential
hazard to human health or safety or to the environment if released into the
workplace or the environment. “Hazardous Substances” shall not include ordinary
office supplies and repair, maintenance and cleaning supplies maintained in
reasonable and necessary quantities and used in accordance with all
Environmental Laws. The term “Environmental Laws” means any and all present and
future federal, state and local laws, ordinances, regulations, policies and any
other requirements of any governmental agency exercising jurisdiction over the
Leased Premises, Lessee or Lessor relating to health, safety, the environment or
to any Hazardous Substances, including without limitation, the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980 (CERCLA), the
Resource Conservation Recovery Act (RCRA), the Hazardous Materials
Transportation Act, the Toxic Substance Control Act, the Endangered Species Act,
the Clean Water Act, the Occupational Safety and Health Act, and other
applicable state or local laws or regulations pertinent to environmental, air or
water quality each as hereafter amended from time to time, and the present and
future rules, regulations and guidance documents promulgated under any of the
foregoing.

       10. Except as may be specifically set forth in the Lease, Lessee does not
have any right to renew or extend the term of the Lease nor any option or
preferential right to purchase all or any part of the Leased Premises or all or
any part of the building and premises of which the Leased Premises are a part,
nor any right, title or interest with respect to the Leased Premises other than
as Lessee under the lease.

       11. Lessee understands that Lender may make a loan secured by the Leased
Premises and that if it does so, it's action will be in material reliance on
this certificate.


LESSEE:

Dated: __________, 2002
______________________________________________________________   Authorized
Signature (Notary Required) Title/Position

ACKNOWLEDGMENT (to be completed by Notary)

State of _____________________   )     ) ss. County of ___________________   )

On ______________________ before me,
____________________________________________, Notary Public, personally appeared
___________________________________________________, personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person whose name
is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her authorized capacity, and that by his/her signature
on the instrument the person, or the entity upon behalf of which the person
acted, executed the instrument.

  WITNESS my hand and official seal.      
_______________________________________   Signature of Notary Public


LESSOR:

The undersigned Lessor under the above-described Lease hereby certifies that the
information contained in the foregoing certificate is true and correct and that
the party to whom this statement is addressed may rely upon said information.

Dated: __________, 2002
_________________________________________________________   Authorized Signature
(Notary Required)          Title/Position

ACKNOWLEDGMENT (to be completed by Notary)

State of _____________________   )     ) ss. County of ___________________   )

On ______________________ before me,
____________________________________________, Notary Public, personally appeared
___________________________________________________, personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person whose name
is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her authorized capacity, and that by his/her signature
on the instrument the person, or the entity upon behalf of which the person
acted, executed the instrument.

  WITNESS my hand and official seal.      
_______________________________________   Signature of Notary Public

--------------------------------------------------------------------------------


EXHIBIT F


NONDISTURBANCE AND ATTORNMENT AGREEMENT

RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:

Fremont Investment & Loan
175 N. Riverview Drive
Anaheim, California 92808
Attn: Commercial Real Estate
Loan No. _____________________


NONDISTURBANCE AND ATTORNMENT AGREEMENT

            THIS NONDISTURBANCE AND ATTORNMENT AGREEMENT (the "Agreement") is
made as of ___________, 2002, by and among ___________________, a
__________________________ ("Landlord"), whose address is _________________,
_______________, a _____________________ ("Tenant"), whose address is
____________________, and FREMONT INVESTMENT & LOAN, a California industrial
loan association ("Lender"), whose address is 175 N. Riverview Drive, Anaheim,
California 92808, Attn: Commercial Real Estate Department, Loan No. _________,
with respect to the following Recitals:

R E C I T A L S

       A. Landlord is the owner of the real property described on Exhibit A
attached hereto, together with the improvements now or hereafter located thereon
(collectively, the "Project").

       B. Landlord and Lender are the parties to that certain Loan and Security
Agreement dated December 28, 1999 (the "Loan Agreement"), pursuant to the terms
of which Lender agreed to make a loan of up to Eleven Million Five Hundred
Thousand Dollars ($11,500,000.00) (the "Loan") to Landlord. The Loan is
evidenced by that certain Secured Promissory Note dated December 28, 1999, in
the original principal amount of the Loan, executed by Landlord in favor of
Lender (the "Note"). The Note is secured inter alia, by that certain Deed of
Trust and Fixture Filing dated December 28, 1999, executed by Landlord, as
trustor, to the trustee named therein, in favor of Lender, as beneficiary (the
"Deed of Trust") encumbering the Project, recorded on December 28, 1999, as
Instrument No. 99-140628 in the Official Records of Multnomah County, Oregon
(the "Official Records"), and by that certain Assignment of Rents and Leases
dated December 28, 1999, executed by Landlord in favor of Lender (the
"Assignment of Rents") encumbering the Project, recorded on December 28, 1999,
as Instrument No. 99-140629 in the Official Records. The Loan Agreement, the
Note, the Deed of Trust, the Assignment of Rents and all other documents
securing, or executed in connection with, the Loan, together with all renewals,
substitutions, extensions, modifications or replacements thereof, are
collectively referred to herein as the "Loan Documents".

       C. Tenant and Landlord have entered into that certain lease dated
________, 2002 (the "Lease"), pursuant to which Landlord leased to Tenant a
portion of the Project more particularly described in the Lease (the "Leased
Premises").

       D. Lender has required the execution and delivery of this Agreement as a
condition precedent to Lender's approval of the Lease.

            NOW, THEREFORE, in consideration of the foregoing recitals and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:


       1. LOAN DISBURSEMENTS.

            Tenant agrees and acknowledges that in making disbursements of the
Loan, Lender is under no obligation or duty to, nor has Lender represented that
it will, see to the application of the Loan proceeds by the person or persons to
whom Lender disburses the Loan proceeds, and any application or use of the Loan
proceeds for purposes other than those provided for in the Loan Documents shall
not defeat in whole or in part the agreements set forth herein.


       2. NONDISTURBANCE AND ATTORNMENT.

            If the interest of Landlord under the Lease is transferred by reason
of any foreclosure of the Deed of Trust or by deed in lieu or in aid thereof,
Purchaser (as hereinafter defined) shall be bound to Tenant, and Tenant shall be
bound to Purchaser, under all of the terms, covenants and conditions of the
Lease (except as provided in Section 5 hereof) for the balance of the term
thereof, with the same force and effect as if Purchaser were the original
landlord under the Lease. Purchaser shall not disturb Tenant’s right to
possession of the Premises or Tenant’s rights under this Lease. Tenant does
hereby attorn to Purchaser as the landlord under the Lease, which attornment
shall be effective and self-operative without the execution of any further
instruments upon Purchaser’s succeeding to the interest of the landlord under
the Lease. Tenant expressly acknowledges and agrees that a default by Tenant
under the Lease, after the expiration of any applicable cure periods
specifically provided for under the Lease, (a) shall terminate Lender’s
nondisturbance agreements set forth herein only at Lender’s election in its sole
discretion, and (b) shall not terminate Tenant’s attornment agreement or any
other agreements by Tenant set forth herein. Without limiting the generality of
this Section 2, within ten (10) days after the request of Landlord, Lender or
any Purchaser, Tenant shall execute and deliver such documents as are reasonably
requested by such party to reflect such attornment. Within twenty (20) days
after the request of any Purchaser, Tenant shall enter into a new lease of the
Leased Premises with such Purchaser for the balance of the then remaining term
of the Lease and upon the same terms and conditions as are then contained in the
Lease. As used herein, “Purchaser” shall mean a transferee (including, without
limitation, Lender and its affiliates and subsidiaries) which acquires the
interest of Landlord in the Leased Premises through a foreclosure of the Deed of
Trust or a deed in lieu or in aid thereof, and its successors and assigns.


       3. TENANT AGREEMENTS.

            Tenant agrees that:

            A. Without Lender's prior written consent, Tenant shall not (i) pay
any rent (however denominated) or other charges under the Lease more than one
(1) month in advance; and

            B. Upon the occurrence of any event of default by Landlord under the
Loan Documents and the expiration of any applicable cure periods expressly
provided for under the Loan Documents, Lender, at all times, independent of
Landlord, shall have the standing and right to enforce, by injunction or
otherwise, all or any provisions in the Lease as though Lender originally was a
party thereto.


       4. ASSIGNMENT OF RENTS.

            Tenant agrees to recognize the assignment from Landlord to Lender of
the Lease and the amounts payable thereunder pursuant to the Assignment of Rents
and, in the event of any default by Landlord under the Loan Documents and the
expiration of any applicable cure period expressly set forth therein, Tenant
shall pay to Lender, as such assignee, the rents and other amounts which are or
become due under the Lease from and after the date on which Lender gives Tenant
notice that such rent and other amounts are to be paid to Lender pursuant to the
Assignment of Rents. In complying with the provisions of this Section 3, Tenant
shall be entitled to rely solely upon the notices given by Lender pursuant to
the Assignment of Rents and Landlord hereby releases any claim against Tenant
and indemnifies and agrees to defend and hold Tenant harmless from and against
any and all expenses, loss, claims, damage or liability arising out of Tenant’s
compliance with such notice or performance of the obligations under the Lease by
the Tenant made in good faith in reliance on and pursuant to such notice. Tenant
shall be entitled to full credit under the Lease for any rents paid to Lender in
accordance with the provisions hereof. Any dispute between Lender (or any other
Purchaser) and Landlord as to the existence or nature of a default by Landlord
under the terms of the Loan Documents or with respect to the foreclosure of the
Deed of Trust, shall be dealt with and adjusted solely between Lender (or such
other Purchaser) and Landlord, and Tenant shall not be made a party thereto
(unless joinder is required by law).


       5. ESTOPPEL CERTIFICATE.

            Tenant agrees, from time to time, within ten (10) days after
Lender’s request, to execute and deliver to Lender or Lender’s designee, any
estoppel certificate reasonably requested by Lender, stating, if true, that the
Lease is in full force and effect, the date to which rent has been paid, that to
Tenant’s actual knowledge Landlord is not in default under the Lease (or
specifying in detail the nature of Landlord’s default), and such other matters
relating to the Lease as may be reasonably requested by Lender.


       6. LENDER'S OBLIGATIONS.

            Nothing in this Agreement and no action taken by Lender to enforce
any provision in the Lease shall be deemed or construed to constitute an
agreement by Lender to perform or assume any covenant of Landlord as landlord
under the Lease unless and until Lender obtains title to the Leased Premises by
foreclosure of the Deed of Trust or a deed in lieu or in aid thereof. Without
limiting any of Tenant’s rights against Landlord under the Lease, in the event
Lender acquires title to the Leased Premises, Lender shall:

            A. only be liable for any damage or other relief attributable to any
act or omission accruing during Lender's period of ownership of the Leased
Premises, regardless of whether such acts or omissions commenced prior to such
period of ownership. For example, if the Lease provides that the failure of the
Landlord to repair a hole in the roof entitles the Tenant to offset rent for the
number of days that the roof is not repaired, and if the hole in the roof
occurred 60 days prior to Lender's acquisition of title and was not repaired for
another 30 days thereafter, Tenant would only be entitled to offset against its
rental obligations owed to Lender 30 days rental and would retain a claim
against Landlord for 60 days rental;

            B. only be responsible for representations, warranties and covenants
of Landlord to the extent that such representations, warranties and covenants
apply to the Project and relate to the operation of the Project during Lender's
period of ownership of the Leased Premises;

            C. be liable only for any security deposit actually delivered to
Lender; and

            D. have its obligations and liabilities limited to the then
interest, if any, of Lender in the Project, without consideration of any
mortgage liens placed on the Project by Lender. Tenant shall look exclusively to
such interest of Lender, if any, in the Project for the payment and discharge of
any obligations imposed upon Lender hereunder or under the Lease and Tenant
releases Lender from any other liability hereunder and under the Lease.


       7. NO MERGER.

            The parties agree that, without Lender’s prior written consent,
Landlord’s estate in and to the Project and the leasehold estate created by the
Lease shall not merge but shall remain separate and distinct, notwithstanding
the union of such estates in Landlord, Tenant or any third party by purchase,
assignment or otherwise.


       8. ENTIRE AGREEMENT.

            This Agreement shall be the whole and only agreement with regard to
the matters set forth herein, and shall supersede and cancel any prior
agreements with respect thereto, including, without limitation, any provisions
contained in the Lease relating thereto.


       9. COUNTERPARTS.

            This Agreement may be executed in any number of counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which counterparts taken together shall constitute but one and the same
instrument. Signature and acknowledgment pages may be detached from the
counterparts and attached to a single copy of this Agreement to physically form
one document, which may be recorded.


       10. MODIFICATIONS, SUCCESSORS AND ASSIGNS.

            This Agreement may only be modified in writing signed by all of the
parties hereto or their respective successors in interest. This Agreement,
including without limitation, the provisions of Section 5, shall inure to the
benefit of, and be binding upon, the parties hereto and their respective
successors and assigns.


       11. ATTORNEYS' FEES.

            If any lawsuit or other proceeding is commenced which arises out of,
or which relates to this Agreement, including any alleged tort action, the
prevailing party shall be entitled to recover from each other party such sums as
the court or other party presiding over such action or proceeding may adjudge to
be reasonable attorneys’ fees and costs in the action or proceeding, in addition
to costs and expenses otherwise allowed by law. Any such attorneys’ fees and
costs incurred by any party in enforcing a judgment in its favor under this
Agreement shall be recoverable separately from and in addition to any other
amount included in such judgment and shall survive and not be merged into any
such judgment. The obligation to pay such attorneys’ fees and costs is intended
to be severable from the other provisions of this Agreement.


       12. GOVERNING LAW.

            This Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the State of Oregon.


       13. NOTICES.

            Any notice, or other document or demand required or permitted under
this Agreement shall be in writing addressed to the appropriate address set
forth above and shall be deemed delivered on the earliest of (a) actual receipt,
(b) the next business day after the date when sent by recognized overnight
courier, or (c) the second business day after the date when sent by registered
or certified mail, postage prepaid. Any party may, from time to time, change the
address at which such written notices or other documents or demands are to be
sent, by giving the other parties written notice of such change in the manner
hereinabove provided.

            IN WITNESS WHEREOF, the parties have executed this Agreement as of
the date first above written.

Lender:   FREMONT INVESTMENT & LOAN, a California industrial loan association  
              By:______________________________________________          
Its:______________________________________________             Tenant:  
_________________________________________________    
a________________________________________________                
By:______________________________________________          
Its:______________________________________________             Landlord::  
_________________________________________________    
a________________________________________________                
By:______________________________________________          
Its:______________________________________________


[LANDLORD NOTARY]

STATE OF __________________ )         )   ss.   COUNTY OF _________________ )  
 

            On ______________, before me, ________________, a Notary Public,
personally appeared ______________________, and ______________________,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her authorized capacity,
and that by his/her signature on the instrument the person, or the entity upon
behalf of which the person acted, executed the instrument.

            WITNESS my hand and official seal.

  _________________________________________________   Notary Public


[TENANT NOTARY]

STATE OF __________________ )         )   ss.   COUNTY OF _________________ )  
 

            On ______________, before me, ________________, a Notary Public,
personally appeared ______________________, and ______________________,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her authorized capacity,
and that by his/her signature on the instrument the person, or the entity upon
behalf of which the person acted, executed the instrument.

            WITNESS my hand and official seal.

  _________________________________________________   Notary Public


[LENDER NOTARY]

STATE OF __________________ )         )   ss.   COUNTY OF _________________ )  
 

            On ______________, before me, ________________, a Notary Public,
personally appeared ______________________, and ______________________,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her authorized capacity,
and that by his/her signature on the instrument the person, or the entity upon
behalf of which the person acted, executed the instrument.

            WITNESS my hand and official seal.

  _________________________________________________   Notary Public

--------------------------------------------------------------------------------


EXHIBIT G


PARKING AREA “G”

--------------------------------------------------------------------------------


EXHIBIT H


LOCATION OF FIBER OPTICS EASEMENT

            Parties will use reasonable efforts to attach within thirty (30)
days of the mutual execution of this Lease.

--------------------------------------------------------------------------------


EXHIBIT I


GUARANTY

            In consideration of the agreement of MILLIKAN 78 EQUITIES, LLC, an
Oregon limited liability company (“Landlord”), to enter into a Lease dated May
__, 2002 (the “Lease”) between Landlord and WILSHIRE CREDIT CORPORATION, a
Nevada corporation (“Tenant”), pertaining to certain premises located at 14523
SW Millikan Way, Beaverton, OR the undersigned (“Guarantor”) hereby
unconditionally and irrevocably guarantees the punctual payment of all Rent, as
defined in the Lease, and all other payments required to be paid by Tenant under
the Lease, and the prompt performance of all other obligations of Tenant under
the Lease.

            Notwithstanding anything to the contrary contained in this Guaranty,
at such time that all of the following Termination Conditions have been
satisfied, this Guaranty shall automatically terminate and Landlord shall,
within thirty (30) days of the delivery of written notice of the satisfaction of
such conditions, execute and deliver such document as reasonably requested by
Guarantor evidencing the termination of this Guaranty and shall return this
Guaranty to the undersigned. Guarantor represents to Landlord that pursuant to a
Settlement Agreement with an effective date of May 13, 2002 (“Settlement
Agreement”), Guarantor and Tenant have entered into an agreement with all
plaintiffs in the lawsuits known as the Capital Consultants LLC litigation and
disclosed in Guarantor’s Form 10-k filed for 2001 pursuant to which the Tenant
and Guarantor will be automatically released from all claims by the plaintiffs
arising from the Capital Consultants LLC litigation upon completion of
conditions specified in Section 3.7 and 4.3 in the Settlement Agreement. If the
Settlement Agreement is terminated pursuant to Section 4.1 of the Settlement
Agreement the release shall be void. As used herein, the “Termination
Conditions” are the following: (1) no default has been declared which has not
been cured under the Lease, (2) the date of such termination is at least two
years and four months after the date of the Term Commencement Date (as defined
in the Lease), (3) the Settlement Agreement has been approved by the applicable
court and all conditions have been performed pursuant to the Settlement
Agreement to effectuate the release thereunder of Tenant, Guarantor and WFC (as
defined below) (4) no material litigation, suit or other proceeding is pending
or threatened against Tenant or Wilshire Funding Corporation (“WFC”) in any way
related to the Capital Consultants LLC litigation, (5) the combined net worth
(as determined in accordance with generally accepted accounting principles
consistently applied) of Tenant and WFC is not less than Twenty-Two Million
Dollars ($22,000,000.00), (6) unless Tenant and WFC have merged with each other
or WFC has become a subsidiary of Tenant, Guarantor has caused the delivery to
Landlord of a replacement guaranty executed by WFC on the same terms and
provisions of this Guaranty (but excluding the termination provisions of this
paragraph) and (7) the release of claims by plaintiffs in the Capital
Consultants LLC litigation has not become void due to termination of the
Settlement Agreement.

            Guarantor shall be directly and primarily liable to Landlord for any
amount due from Tenant under the Lease, without requiring that Landlord first
proceed against Tenant, join Tenant in any proceeding brought to enforce this
Guaranty, or exhaust any security held by Landlord. Guarantor agrees that
Landlord may deal with Tenant in any manner in connection with the Lease without
the knowledge or consent of Guarantor and without affecting Guarantor’s
liability under this Guaranty. Without limiting the generality of the foregoing,
Guarantor agrees that any renewal, extension of time, assignment of the Lease,
amendment or modification to the Lease, delay or failure by Landlord in the
enforcement of any right under the Lease, or compromise of the amount of any
obligation or liability under the Lease made with or without the knowledge or
consent of Guarantor shall not affect Guarantor’s liability under this Guaranty.
Guarantor’s liability under this Guaranty shall not be affected by any
bankruptcy, reorganization, insolvency or similar proceeding affecting Tenant,
nor by any termination or disaffirmance of the Lease or any of Tenant’s
obligations thereunder in connection with such proceeding. Subject to the
termination described above, this Guaranty shall remain in full force and effect
until the performance in full of all obligations of Tenant under the Lease.

            Guarantor hereby waives any claim or other right now existing or
hereafter acquired against Tenant that arises from the performance of
Guarantor’s obligations under this Guaranty, including, without limitation, any
rights of contribution, indemnity, subrogation, reimbursement or exoneration
until such time that all obligations owed under Guaranty are paid and the time
for preference claims has passed. Guarantor hereby agrees to indemnify, protect,
defend and hold Landlord harmless from and against all claims, liabilities,
losses and expenses, including legal fees, suffered or incurred by Landlord as a
result of claims to avoid any payment received by Landlord from Tenant with
respect to the obligations of Tenant under the Lease.

            Guarantor hereby waives presentment, protest, notice of default,
demand for payment, and all other suretyship defenses whatsoever with respect to
any payment guaranteed under this Guaranty, and agrees to pay unconditionally
upon demand all amounts owed under the Lease.

            No failure or delay on the part of Landlord in the exercise of any
power, right or privilege under this Guaranty or the Lease and no course of
dealing with respect thereto shall impair such power, right or privilege or be
construed to be a waiver of any default or acquiescence therein, nor shall any
single or partial exercise of any power, right or privilege thereunder preclude
any other or further exercise thereof or the exercise of any other power, right
or privilege. All rights and remedies existing under this Guaranty and the Lease
are cumulative to, and not exclusive of, any rights and remedies provided by law
or otherwise available.

            This Guaranty, and all obligations of any Guarantor hereunder, shall
terminate upon payment in full of all guaranteed obligations. If, at any time,
all or part of any payment of the guaranteed obligations theretofore made by any
Guarantor or any other person is rescinded or otherwise must be returned by
Landlord for any reason whatsoever (including, without limitation, the
insolvency, bankruptcy or reorganization of any Guarantor or any other person),
this Guaranty shall continue to be effective or shall be reinstated as to the
guaranteed obligations which were satisfied by the payment to be rescinded or
returned, all as though such payment had not been made.

            The prevailing party in any dispute arising hereunder shall be
entitled to recover from the other party reasonable attorney fees, costs and
disbursements in connection therewith as determined by the applicable court,
whether at trial or on appeal. Any amount owing by either party under the
Guaranty shall bear interest from the date such amount was owed to the date of
repayment at a rate equal to the lesser of 12% and the maximum rate permitted by
law.

            Landlord shall have the unrestricted right to assign this Guaranty
in connection with an assignment of the Lease without the consent of, or any
other action required by, Guarantor. Each reference in this Guaranty to Landlord
shall be deemed to include its successors and assigns, to whose benefit the
provisions of this Guaranty shall also inure. Each reference in this Guaranty to
Guarantor shall be deemed to include the successors and assigns of Guarantor,
all of whom shall be bound by the provisions of this Guaranty. Within ten (10)
days after delivery of written demand therefor from Landlord, Guarantor shall
execute and deliver to Landlord a statement in writing certifying (if true) that
this Guaranty is unmodified and in full force and effect, which statement may be
conclusively relied upon by any prospective purchaser or encumbrancer of the
premises or property. If any provision of this Guaranty is held to be invalid or
unenforceable, the validity and enforceability of the other provisions of this
Guaranty shall not be affected.

GUARANTOR: Wilshire Financial Services Group Inc.          
By:     ____________________________________  
Name:    ________________________________________  
Title:    ________________________________________       Address for Notices:  
14523 S.W. Millikan Way   Beaverton, Oregon 97003   Attention: Chief Financial
Officer   Telephone: (503)__________________   Facsimile:
(503)__________________       With a copy to:   Stoel Rives LLP   900 SW 5th
Street   Portland, OR 97204   Attention: Tom Page   Telephone: 503-224-3380  
Telecopy: 503-220-2480


STATE OF OREGON )     )ss.   COUNTY OF MULTNOMAH )  


            This instrument was acknowledged before me this _________________
day of __________________________, 2002, by __________________________________.

  ______________________________________________________   Notary Public
for_____________________________________   My Commission
Expires:________________________________